


Exhibit 10.4

 

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of April 2, 2014, between Temescal
Aircraft Inc., a California corporation (the “Borrower”), International Lease
Finance Corporation, a California corporation (“ILFC”), Park Topanga Aircraft
Inc., a California corporation (“Parent Holdco”), Charmlee Aircraft Inc., a
California corporation (“CA Subsidiary Holdco”), Ballysky Aircraft Ireland
Limited, a private limited liability company incorporated under the laws of
Ireland (“Irish Subsidiary Holdco”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”), AerCap U.S. Global Aviation LLC, a Delaware
limited liability company (“USHoldco”), AerCap Holdings N.V., a public company
with limited liability incorporated under the laws of The Netherlands
(“AerCap”), AerCap Aviation Solutions B.V., a private company with limited
liability incorporated organized under the laws of The Netherlands (“AAS”),
AerCap Ireland Limited, a private limited liability company incorporated under
the laws of Ireland (“AIL”) and AerCap Ireland Capital Limited, a private
limited liability company incorporated under the laws of Ireland (“AICL” and
together with USHoldco, AerCap, AAS and AIL, the “Acceding Obligors”) and
Citibank, N.A., as Collateral Agent and Administrative Agent, to the Term Loan
Credit Agreement, dated as of March 30, 2011 (as heretofore amended, restated or
otherwise modified from time to time, the “Credit Agreement”), between the
Borrower, ILFC, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco,
the Lenders party thereto and Citibank, N.A., as Collateral and Administrative
Agent.

 

WHEREAS, ILFC, Financing Trust and certain other affiliates of Financing Trust
or ILFC will enter into the Completion Date Transfer Agreement to be dated on or
prior to the Amendment Effective Date (as amended, modified and supplemented
from time to time, the “Completion Date Transfer Agreement”) and ILFC, USHoldco
and certain other affiliates of Financing Trust or ILFC will enter into the
Reallocation Agreement to be dated on or prior to the Amendment Effective Date
(as amended, modified and supplemented from time to time, the “Reallocation
Agreement” and, together with the Completion Date Transfer Agreement, the
“Transfer Agreements”), pursuant to which ILFC will transfer, including pursuant
to certain declarations of trust, its assets and properties substantially as an
entirety to Financing Trust with the effect that, upon the Transfer Agreements
becoming effective, and subject to satisfaction of the conditions precedent set
forth in Section 5.17 of the Credit Agreement, Financing Trust will succeed to
and (other than as described herein) be substituted for ILFC under the Loan
Documents with the same effect as if Financing Trust had been named as ILFC in
the Loan Documents;

 

WHEREAS, notwithstanding the foregoing and the provisions of Section 5.17(b) of
the Credit Agreement, ILFC wishes to continue to guarantee the Obligations and
each of the Acceding Obligors wishes to provide its guarantee of the Obligations
as well; and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement to provide, among
other things, for the foregoing, in each case on and subject to the terms and
conditions set forth herein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Definitions.  Except as
otherwise defined herein, terms defined in the Credit Agreement are used herein
as defined therein.

 

Section 2.                                           Amendments.  Subject to the
satisfaction of the conditions precedent specified in Section 4 below, but
effective as of the Amendment Effective Date (as defined below), each of the
Credit Agreement and each other Loan Document is hereby amended as follows:

 

2.01                        The following definitions shall be added to
Section 1.01 of the Credit Agreement:

 

“AerCap” means AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands.

 

“AerCap Acquisition Amendment” means the First Amendment to Term Loan Credit
Agreement dated as of April 2, 2014, among the Borrower, Financing Trust, Parent
Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco, AerCap, ILFC, AerCap U.S.
Global Aviation LLC, AerCap Aviation Solutions B.V., AerCap Ireland Limited,
AerCap Ireland Capital Limited, the Collateral Agent and the Administrative
Agent.

 

“AerCap Acquisition Amendment Effective Date” means the “Amendment Effective
Date” under and as defined in the AerCap Acquisition Amendment.

 

“Financing Trust” means AerCap Global Aviation Trust, a Delaware statutory
trust.

 

“ILFC” means International Lease Finance Corporation, a California corporation.

 

2.02                        Financing Trust hereby assumes (i) ILFC’s guaranty
in Article 7 of the Credit Agreement of the due and punctual payment of the
principal of (and premium, if any) and interest on all the Loans and (ii) the
performance of every covenant of the Credit Agreement and the other Loan
Documents on the part of ILFC to be performed or observed.  All references in
the Loan Documents (other than in the definitions of “ILFC” and “AerCap
Acquisition Amendment” added to Section 1.01 of the Credit Agreement pursuant to
Section 2.01 of this Amendment and in Articles 3 and 4 of the Credit Agreement,
and as provided in Sections 2.03 and 2.05 of this Amendment) to “International
Lease Finance Corporation,” “International Lease Finance Corporation, a
California corporation” and “ILFC” existing immediately prior to the Amendment
Effective Date shall be deemed to refer to “AerCap Global Aviation Trust,”
“AerCap Global Aviation Trust, a Delaware statutory trust” and “Financing Trust”
respectively.

 

2.03                        Notwithstanding Section 5.17(b) of the Credit
Agreement, Section 2.02 of this Amendment and the entry into effect of the
Transfer Agreements, ILFC hereby agrees to

 

2

--------------------------------------------------------------------------------


 

continue its guaranty of the Obligations as an “Obligor” as set forth in
Article 7 of the Credit Agreement.

 

2.04                        Each Acceding Obligor hereby agrees to guarantee the
Guaranteed Obligations as an “Obligor” under and pursuant to Article 7 of the
Credit Agreement.

 

2.05                        Notwithstanding anything to the contrary herein,

 

(a)                                 each of the Acceding Obligors and ILFC shall
be deemed an “Obligor” in the Loan Documents solely with respect to (i) the
definitions of “Deemed Removal”, “Guaranteed Obligations”, “Obligations”,
“Permitted Liens” and “Subsidiaries” in the Credit Agreement, (ii) Sections
2.05(a) and 2.09 of the Credit Agreement, (iii) clauses (f), (g) and (h) of
Article 6 of the Credit Agreement, (iv) Article 7 of the Credit Agreement (and
the reference in Section 7.12 to ILFC shall be deemed to include ILFC, Financing
Trust and each Acceding Obligor) and (v) Sections 8.09 and 8.10 of the Credit
Agreement and (vi) Sections 9.01, 9.03(c), 9.07, 9.10 and 9.11 of the Credit
Agreement; and

 

(b)                                 for no other purpose shall an Acceding
Obligor or ILFC be deemed to be an Obligor under the Credit Agreement or the
other Loan Documents.

 

(c)                                  Without limiting the foregoing, in no event
shall an Acceding Obligor or ILFC be an Obligor for the purposes of Article 5 or
(other than clauses (f), (g) and (h) thereof) 6 of the Credit Agreement.

 

2.06                        Sections 5.09(a)(i) and (ii) are hereby amended by
inserting the words “(or, after the AerCap Acquisition Amendment Effective Date,
AerCap)” after “ILFC” each time it appears therein.

 

2.07                        References in the Loan Documents to “this Agreement”
or the “Credit Agreement” or the like (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be references
to the Credit Agreement as amended hereby.

 

2.08                        Pursuant to Section 3.14 of the Credit Agreement,
Schedule 3.14 of the Credit Agreement is hereby supplemented and updated as set
forth in Annex I.

 

2.09                        For purposes of Section 9.01 of the Credit
Agreement, the notice details of ILFC and the Acceding Obligors are as set forth
in Annex II.

 

2.10                        This Amendment shall constitute a “Loan Document”.

 

Section 3.                                           Representations and
Warranties.

 

3.01                        The delivery of the notice of the Amendment
Effective Date shall be deemed a representation and warranty by each of ILFC and
Financing Trust to the Lender Parties that, on and as of the Amendment Effective
Date no Event of Default, and no event which, after notice or lapse of time or
both, would become an Event of Default, shall have occurred and be continuing.

 

3

--------------------------------------------------------------------------------


 

3.02                        Each of Financing Trust, ILFC, each Acceding Obligor
and the other Borrower Parties party hereto on the date hereof and on and as of
the Amendment Effective Date represents and warrants to the Lender Parties that:

 

(i)                                     it is a Person duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
of its organization; and it has the power and authority to own its property and
to carry on its business as now being conducted and is duly qualified and, if
applicable, in good standing as a foreign corporation or other entity authorized
to do business in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect;

 

(ii)                                  the execution and delivery by it of this
Amendment and the performance by it of its obligations under this Amendment and
the Credit Agreement, as amended hereby, and each other Loan Document (including
by assumption of obligations thereunder pursuant to this Amendment), and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers,
(b) have been duly authorized by all necessary corporate action, (c) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions and licenses (if any shall be required) from Governmental
Authorities and other Persons, except such approvals, authorizations, consents,
registrations, notices, exemptions or licenses non-receipt of which could not
reasonably be expected to have a Material Adverse Effect and (d) do not and will
not contravene, constitute a default under or conflict with any provision of
(i) Law, (ii) any judgment, decree or order to which it is a party or by which
it is bound, (iii) its Operating Documents or Organizational Documents or
(iv) any provision of any agreement or instrument binding on it, or any
agreement or instrument of which it is aware affecting the properties of it,
except with respect to (d)(i), (ii) and (iv) above, for any such contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect;

 

(iii)                               it has duly authorized, executed and
delivered this Amendment; and

 

(iv)                              this Amendment, the Credit Agreement and the
other Loan Documents, as amended hereby, constitute its legal, valid and binding
obligations, enforceable against it in accordance with their respective terms,
subject to bankruptcy, insolvency, examinership, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

Section 4.                                           Conditions Precedent.  As
provided in Section 2 above, the amendments to the Credit Agreement contemplated
hereby shall become effective as of the date notified by ILFC to the
Administrative Agent (the “Amendment Effective Date”), provided that the
following conditions precedent are satisfied on or prior to the Amendment
Effective Date:

 

(a)                                 The Administrative Agent shall have received
an officers’ certificate of ILFC stating that (i) the transfer of ILFC’s assets
and properties substantially as an entirety to Financing Trust pursuant to the
Transfer Agreements and (ii) this Amendment

 

4

--------------------------------------------------------------------------------


 

complies with Section 5.17 of the Credit Agreement and that all conditions
precedent in the Credit Agreement relating to such transfer have been complied
with.

 

(b)                                 The Administrative Agent shall have received
a written opinion of Clifford Chance US LLP (addressed to the Administrative
Agent and dated the Amendment Effective Date) in the form attached hereto as
Exhibit A hereto stating that (i) the transfer of ILFC’s assets and properties
substantially as an entirety to Financing Trust pursuant to the Transfer
Agreements and (ii) this Amendment complies with Section 5.17 of the Credit
Agreement and that all conditions precedent in the Credit Agreement relating to
such transfer have been complied with.

 

(c)                                  The Administrative Agent shall have
received a written opinion (in each case addressed to the Administrative Agent
and dated the Amendment Effective Date) with respect to this Amendment from each
of (i) Clifford Chance US LLP with respect to New York law in the form attached
hereto as Exhibit B hereto, (ii) in-house counsel to ILFC with respect to
California law and in relation to ILFC, Parent Holdco and CA Subsidiary Holdco
in the form attached hereto as Exhibit C hereto, (iii) Morris, Nichols, Arsht &
Tunnell LLP with respect to Delaware law and in relation to Financing Trust and
USHoldco in the form attached hereto as Exhibit D hereto, (iv) NautaDutilh with
respect to Dutch law and in relation to AerCap and AAS in the form attached
hereto as Exhibit E hereto and (v) McCann Fitzgerald with respect to Irish law
and in relation to Irish Subsidiary Holdco in the form attached hereto as
Exhibit F hereto.

 

(d)                                 The representations and warranties of
Financing Trust, ILFC, the Acceding Obligors and the Borrower Parties party
hereto pursuant to Section 3 hereof shall be true and correct in all material
respects.

 

(e)                                  On the Amendment Effective Date, no Default
or Event of Default shall have occurred and be continuing.

 

Section 5.                                           Acknowledgement and
Ratification.  Each of Financing Trust, ILFC, the Acceding Obligors and the
Borrower Parties party hereto hereby acknowledges that it has reviewed the terms
and provisions of this Amendment and consents to the modifications effected
pursuant to this Amendment.  Each of Financing Trust, ILFC, the Acceding
Obligors and the Borrower Parties party hereto hereby ratifies and confirms its
obligations under this Amendment and each other Loan Document to which it is a
party or under which it has obligations (including by assumption of obligations
thereunder pursuant to this Amendment), and, in the case of Parent Holdco, the
Borrower, CA Subsidiary Holdco and Irish Subsidiary Holdco, confirms its grants
to the Collateral Agent of a continuing lien on and security interest in all of
its right, title and interest in and to all Collateral as and to the extent
provided under the Loan Documents as collateral security for the prompt payment
and performance in full when due of the Obligations.  Without limiting the
foregoing, the Borrower Parties, ILFC, the Financing Trust and the Acceding
Obligors hereby acknowledge and confirm that each transfer of Ownership of a
Pool Aircraft contemplated to be performed in connection with the transactions
contemplated under the Transfer Agreements shall be performed in compliance with
Section 2.10 of the Credit Agreement and the other provisions of the Loan
Documents, it being acknowledged and agreed that no transfer of legal title to
any Pool Aircraft is contemplated by the declarations of trust and that the
documents to be delivered (in connection with any transfer of Ownership by way
of a

 

5

--------------------------------------------------------------------------------


 

declaration of trust) by each relevant Borrower Party for the purposes of
Section 2.10 of the Credit Agreement and Section 2.15 of the Security Agreement
shall be:

 

(a)                                                                                
a notice to Administrative Agent of beneficial ownership of relevant Pool
Aircraft (it being agreed that one such notice may be given in respect of two or
more Pool Aircraft);

 

(b)                                                                                
a Collateral Supplement from each party that is a beneficiary under such
declaration of trust (and a UCC financing statement filed in the state of
California or District of Columbia, as applicable, in respect of each such
Collateral Supplement);

 

(c)                                                                                 
an Irish law security deed of assignment and charge from each party that is a
beneficiary under such declaration of trust (and an Irish Companies Registration
Office filing and, if applicable, Irish Revenue Commissioners filing in respect
of each such security deed of assignment and charge);

 

(d)                                                                                
a notice to, and acknowledgement from, the trustee under the declaration of
trust in respect of the security created under each Irish law security deed of
assignment and charge;

 

(e)                                                                                 
a trust assets ownership certificate and assignment instrument (executed in
blank) in relation thereto from each party that is a beneficiary under such
declaration of trust (and a further trust assets ownership certificate upon any
reallocation of beneficial interests to an existing beneficiary under such
declaration of trust); and

 

(f)                                                                                  
an officer’s certificate complying with the Express Perfection Requirements (it
being agreed that one such certificate may be given in respect of two or more
Pool Aircraft).

 

Section 6.                                           Conversion.  It is
anticipated that each of Parent Holdco and the Borrower will convert to a
Delaware limited liability company.  Upon such conversion taking effect, each
and every reference in the Credit Agreement and the other Loan Documents (a) to
“Park Topanga Aircraft Inc.” and to Parent Holdco being a California corporation
shall be deemed references to “Park Topanga Aircraft LLC” and to Parent Holdco
being a Delaware limited liability company; and (b) to “Temescal Aircraft Inc.”
and to the Borrower being a California corporation shall be deemed references to
“Temescal Aircraft LLC” and to the Borrower being a Delaware limited liability
company.  On or prior to each conversion taking effect, the Borrower shall
comply with its obligations under the Credit Agreement and the other Loan
Documents in respect of such conversion by delivering to the Administrative
Agent and the Collateral Agent (x) in the case of the Borrower’s conversion into
a Delaware limited liability company, (i) a Collateral Supplement duly executed
and delivered by Parent Holdco and such documents (including UCC Financing
Statements) as are required to grant to the Collateral Agent, for the benefit of
the Secured Parties, a perfected security interest in, and Lien on, the
Membership Interest Collateral related to the Borrower (to the extent required
under the Express Perfection Requirements) and (ii) a legal opinion from
Clifford Chance US LLP with respect thereto and (y) in each case such other
documents and filings as may be requested by the Collateral Agent pursuant to
and in accordance with Section 5.02(b).  For purposes of Section 5.02(b) of the

 

6

--------------------------------------------------------------------------------


 

Credit Agreement, it is acknowledged and agreed that the Collateral Agent has
received notice of the conversion of Parent Holdco and the Borrower on
February 18, 2014.  The Borrower shall promptly provide any documentation or
information relating to the conversion as may be requested by the Administrative
Agent or any Lender pursuant to Section 9.18 of the Credit Agreement.

 

Section 7.                                           Expenses.  Without limiting
the Borrower’s obligations under Section 9.03 of the Credit Agreement, the
Borrower agrees to pay all reasonable out-of-pocket costs and expenses incurred
by the Administrative Agent and the Collateral Agent in connection with the
negotiation, execution and delivery of this Amendment and the conditions
precedent to the Amendment Effective Date including, without limitation, the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP in
connection therewith.

 

Section 8.                                           Miscellaneous.  Except as
herein provided, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.  Sections 9.11 and 9.12 of the Credit Agreement are
incorporated herein as if set out in full herein but with each reference therein
to the “parties” being construed as a reference to the parties to this
Amendment, each reference to “this Agreement” being construed as a reference to
this Amendment and the reference to “Section 9.01” being construed as a
reference to Section 9.01 of the Credit Agreement. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.

 

[Remainder of page left intentionally blank]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

 

TEMESCAL AIRCRAFT INC.

 

 

 

 

By:

/s/ Pamela s. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

By:

/s/ Pamela s. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

 

By:

/s/ Isobel Hanley

 

Name:

Isobel Hanley

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

 

By:

/s/ Isobel Hanley

 

Name:

Isobel Hanley

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

PARK TOPANGA AIRCRAFT INC.

 

 

 

 

By:

/s/ Pamela s. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

CHARMILEE AIRCRAFT INC.

 

 

 

 

By:

/s/ Pamela s. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

First Amendment to Credit
Agreement (Temescal)

Signature Pages

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

 

 

 

by

Niall C. Sommerville

 

as attorney for

 

BALLYSKY AIRCRAFT IRELAND LIMITED

 

 

 

 

 

 

/s/ Niall C. Sommerville

 

Attorney

 

 

 

 

 

 

 

in the presence of

 

 

 

 

 

 

 

/s/ Susan Gordon

 

Name: Susan Gordon

 

Address: IFSC, Dublin

 

Occupation: Solicitor

 

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

 

 

 

By:

/s/ Kenneth Ng

 

Name:

Kenneth Ng

 

Title:

Attorney-In-Fact

 

 

 

 

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

 

By:

/s/ A.S. van Herwljnen

 

Name:

A.S. van Herwljnen

 

Title:

Attorney-In-Fact

 

 

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

 

 

 

by

Isobel Hanley

 

as attorney for

 

AERCAP IRELAND LIMITED

 

 

 

 

/s/ Isobel Hanley

 

Attorney

 

 

 

 

 

 

 

in the presence of

 

 

 

/s/ Anthony Sharpe

 

Name: Tony Sharpe

 

Address: Shannon Co. Clare

 

Occupation: Company Secretary

 

First Amendment to Credit
Agreement (Temescal)
Signature Pages

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

 

 

 

by

Isobel Hanley

 

as attorney for

 

ACERCAP IRELAND CAPITAL LIMITED

 

 

 

/s/ Isobel Hanley

 

Attorney

 

 

 

 

 

 

 

in the presence of

 

 

 

 

 

 

 

/s/ Anthony Sharpe

 

Name: Tony Sharpe

 

Address: Shannon, Co. Clare

 

Occupation: Company Secretary

 

 

 

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Joseph Shanahan

 

Name:

Joseph Shanahan

 

Title:

Director

 

 

 

 

 

 

 

COLLATERAL AGENT

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Joseph Shanahan

 

Name:

Joseph Shanahan

 

Title:

Director

 

First Amendment to Credit
Agreement (Temescal)

Signature Pages

 

--------------------------------------------------------------------------------

 

ANNEX 1

 

Schedule 3.14

 

Name of Transaction Party

 

Chief Executive
Office

 

Jurisdiction
of Incorporation

 

Entity Type

 

Employer or
Taxpayer
Identification
Number

TEMESCAL AIRCRAFT INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

27-5306297

PARK TOPANGA AIRCRAFT INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

27-5306173

CHARMLEE AIRCRAFT INC.

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

27-5304959

BALLYSKY AIRCRAFT IRELAND LIMITED

 

30 North Wall Quay,
Dublin 1 Ireland

 

Ireland

 

Private limited liability company

 

9778900 I

INTERNATIONAL LEASE FINANCE CORPORATION

 

10250 Constellation Blvd.,
Suite 3400
Los Angeles, CA 90067

 

California

 

Corporation

 

22-3059110

AERCAP GLOBAL AVIATION TRUST

 

1100 North Market Street, DE 19890

 

Delaware

 

Statutory Trust

 

38-7108865

AERCAP U.S. GLOBAL AVIATION LLC

 

1209 Orange Street, Wilmington, DE 19801

 

Delaware

 

Limited Liability Company

 

30-0810106

 

Annex 1-1

--------------------------------------------------------------------------------


 

AERCAP HOLDINGS N.V.

 

Stationsplein 965, 1117 CE Schiphol, The Netherlands

 

The Netherlands

 

Public Limited Liability Company (naamloze vennootschap)

 

816011163

AERCAP AVIATION SOLUTIONS B.V.

 

Stationsplein 965, 1117 CE Schiphol, The Netherlands

 

The Netherlands

 

Private Limited Liability Company (besloten vennootschap met beperkte
aansprakelijkheid)

 

851559165

AERCAP IRELAND LIMITED

 

4450 Atlantic Avenue
Shannon, Co. Clare
Ireland

 

Ireland

 

Private Limited Liability Company

 

51950

AERCAP IRELAND CAPITAL LIMITED

 

4450 Atlantic Avenue
Shannon, Co. Clare
Ireland

 

Ireland

 

Private Limited Liability Company

 

535682

 

Annex 1-2

--------------------------------------------------------------------------------


 

ANNEX II

NOTICES

 

If to International Lease Finance Corporation:

 

International Lease Finance Corporation

10250 Constellation Blvd., Suite 3400

Los Angeles, CA 90067

Attention: Treasurer with a copy to the General Counsel

Telecopy No. (310) 788-1990

Electronic mail: legalnotices@ilfc.com

 

If to AerCap Global Aviation Trust

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

If to AerCap U.S. Global Aviation LLC

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Holdings N.V.

Stationsplein 965, 1117 CE Schiphol, The Netherlands

Phone: +31 20 655 9655

Facsimile: +31 20 6599100

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Aviation Solutions B.V.

Stationsplein 965, 1117 CE Schiphol, The Netherlands

Phone: +31 20 655 9655

Facsimile: +31 020 6599100

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Ireland Limited

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Ireland Capital Limited

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

Annex 2

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(b)

 

Exhibit A

--------------------------------------------------------------------------------


 

[          ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the First Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Temescal Aircraft Inc. as
Borrower (“Borrower”), ILFC, Park Topanga Aircraft Inc. (“Parent Holdco”),
Charmlee Aircraft Inc. (“CA Subsidiary Holdco”), Ballysky Aircraft Ireland
Limited (“Irish Subsidiary Holdco”), Financing Trust, AerCap U.S. Global
Aviation LLC, a Delaware limited liability company (“USHoldco”), AerCap Holdings
N.V., a public company with limited liability incorporated under the laws of The
Netherlands (“AerCap”), AerCap Aviation Solutions B.V., a private company with
limited liability incorporated organized under the laws of The Netherlands
(“AAS”), AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“AIL”) and AerCap Ireland Capital
Limited, a private limited liability company incorporated under the laws of
Ireland (“AICL” and together with USHoldco, AerCap, AAS and AIL, the “Acceding
Obligors”), and Citibank N.A., as Administrative Agent and as Collateral Agent
(the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4(b) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                                 Credit Agreement;

 

(b)                                 Amendment;

 

(c)                                  Completion Date Transfer Agreement, dated
as of [the date hereof][—] by and among ILFC, Financing Trust and other parties
signatory thereto (the “Completion Date Agreement”); and

 

(d)                                 Reallocation Agreement, dated as of [the
date hereof][—] by and among USHoldco, the parent of ILFC, Financing Trust and
other parties signatory thereto (the “Reallocation Agreement”), pursuant to
which certain of ILFC’s assets will be transferred to Financing Trust (the
“Transfer”).

 

Each of ILFC, Parent Holdco, Borrower, CA Subsidiary Holdco, Irish Subsidiary
Holdco, Financing Trust and each Acceding Obligor is referred to herein as an
“Obligor”.  Each of the Credit Agreement, the Amendment, the Completion Date
Agreement and the Reallocation Agreement is referred to herein as a “Transaction
Document”.

 

--------------------------------------------------------------------------------


 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors, including the Officer’s Certificate of ILFC provided for in
Section 5.17(a)(iii) of the Credit Agreement and in Section 4(a) of the
Amendment, which we have assumed has been received by you, and other persons as
we have deemed necessary as a basis for the opinions expressed below. As to
factual matters relevant to our opinions expressed below, we have, without
independent investigation, relied upon the foregoing and the representations and
warranties made in or pursuant to the Transaction Documents. We have not
reviewed the dockets or other records of any court, arbitrator or governmental
or regulatory body or agency or conducted any other investigation or inquiry or
otherwise established or verified any factual matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed, without investigation: (i) the due organization, valid
existence and, to the extent applicable, good standing of each party to the
Transaction Documents; (ii) that each party to the Transaction Documents has
requisite power and authority to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party; (iii) that each
Transaction Document has been duly authorized, executed and delivered by each
party thereto; (iv) that each Transaction Document constitutes a valid, binding
and enforceable obligation of each party thereto; (v) that the execution,
delivery and performance by each party of the Transaction Documents to which it
is a party do not contravene such party’s constitutional documents, violate any
law, rule or regulation applicable to such party or result in any conflict with
or breach of any agreement or instrument to which such party is a party or by
which such party is bound; (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each Governmental Authority
required in connection with the execution, delivery and performance of the
Transaction Documents; (vii) all applicable filings, registrations, recordations
or other actions necessary to perfect as to ownership or security interest,
including under the Cape Town Convention have been or will be made; (viii) that
(a) you are receiving concurrently herewith notice from ILFC under the Amendment
that the AerCap Acquisition Amendment Effective Date thereunder is occurring
concurrently with the delivery of this opinion, (b) you have received the
opinions referenced in Section 4(c) of the Amendment, (c) as of the date hereof
the representations and warranties of the Obligors under Section 3 of the
Amendment are true and correct in all material respects and (d) as of the date
hereof no Default or Event of Default under the Credit Agreement (before and
after giving effect to the Amendment) has occurred and is continuing, and
(ix) the accuracy and completeness as of the date hereof of the foregoing and
the other certificates and other information and statements delivered or made to
us by representatives and officers of each Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. We note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

2

--------------------------------------------------------------------------------


 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.             The Transfer and the Amendment comply with the provisions of
Section 5.17 (a)(i), (a)(ii) and (a)(iii) of the Credit Agreement.

 

2.             Upon execution and delivery of this opinion, all conditions
precedent specified in Section 5.17 of the Credit Agreement relating to the
Transfer have been complied with.

 

The opinions expressed herein are limited to the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance, except that this
opinion may be relied upon by an assignee or transferee of a Lender pursuant to
an assignment or transfer that is made in accordance with the Credit Agreement.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

Citibank, N.A., as Administrative Agent and Collateral Agent, on behalf of the
Lenders



Citigroup Global Markets Inc.

 

Credit Suisse Securities (USA) LLC



BNP Paribas

 

Each Lender that is a party to the Credit Agreement



International Lease Finance Corporation

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(c)

 

Exhibit B

--------------------------------------------------------------------------------

 

[       ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the First Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Temescal Aircraft Inc. as
Borrower (“Borrower”), ILFC, Park Topanga Aircraft Inc. (“Parent Holdco”),
Charmlee Aircraft Inc. (“CA Subsidiary Holdco”), Ballysky Aircraft Ireland
Limited (“Irish Subsidiary Holdco”), Financing Trust, AerCap U.S. Global
Aviation LLC, a Delaware limited liability company (“USHoldco”), AerCap Holdings
N.V., a public company with limited liability incorporated under the laws of The
Netherlands (“AerCap”), AerCap Aviation Solutions B.V., a private company with
limited liability incorporated organized under the laws of The Netherlands
(“AAS”), AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“AIL”) and AerCap Ireland Capital
Limited, a private limited liability company incorporated under the laws of
Ireland (“AICL” and together with USHoldco, AerCap, AAS and AIL, the “Acceding
Obligors”), and Citibank N.A., as Administrative Agent and as Collateral Agent
(the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4(c) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                           Credit Agreement; and

 

(b)                           Amendment.

 

Each of ILFC, Parent Holdco, Borrower, CA Subsidiary Holdco, Irish Subsidiary
Holdco, Financing Trust and each Acceding Obligor is referred to herein as an
“Obligor”. Each of the Credit Agreement and the Amendment is referred to herein
as a “Transaction Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.

 

1

--------------------------------------------------------------------------------


 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been or will be made; and
(viii) the accuracy and completeness as of the date hereof of the certificates
and other information and statements delivered or made to us by representatives
and officers of ILFC, Financing Trust and each Acceding Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                         Each Transaction Document is a valid and binding
obligation of each Obligor party thereto, enforceable against such Obligor in
accordance with its terms.

 

2.                         The execution and delivery by each Obligor of the
Amendment does not, and the performance by each Obligor of its obligations under
each Transaction Document to which it is a party will not, cause such Obligor to
violate any Generally Applicable Law (defined below).

 

3.                         No consent, approval or authorization of, and no
filing, registration, qualification or recordation with, United States federal
or State of New York governmental authorities pursuant to any Generally
Applicable Law is required in connection with the execution and delivery by any
Obligor of the Amendment or the consummation by any Obligor of the transactions
contemplated by the Transaction Documents to which it is a party, other than
(a) those that are specified in the Transaction Documents, (b) filings necessary
to create, record, perfect or maintain security interests, (c) those that have
been duly obtained, taken or made and (d) in the case of Collateral constituting
securities, as may be required in connection with any disposition of such
Collateral.

 

2

--------------------------------------------------------------------------------


 

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)             Our opinion set forth in paragraph 1 above is subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law, and including, without
limitation, principles relating to materiality, good faith and fair dealing,
reasonableness, unconscionability and availability of equitable remedies).

 

(b)             We express no opinion on the effect of the Cape Town Convention
or the Convention on the International Recognition of Rights in Aircraft signed
at Geneva on June 19, 1948.

 

(c)              We express no opinion as to any provision of a Transaction
Document that provides the terms thereof may not be waived or modified except in
writing, which may be limited under certain circumstances.

 

(d)             We express no opinion as to any provision in a Transaction
Document asserting that the partial invalidity of one or more provisions thereof
shall not invalidate the remaining provisions thereof.

 

(e)              We express no opinion with respect to any indemnification or
reimbursement obligation or limitation on liability contained in a Transaction
Document, insofar as such provision provides exculpation or exemption from, or
requires indemnification or reimbursement of a party for, its own action or
inaction, where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.

 

(f)               United States federal court jurisdiction is limited by
Section 28 U.S.C. § 1332

 

3

--------------------------------------------------------------------------------


 

where diversity of citizenship is lacking and, even where diversity exists,
federal courts retain the power to transfer an action from one federal court to
another under 28 U.S.C. § 1404(a) or to dismiss by reason of the doctrine of
forum non conveniens.

 

(g)              We express no opinion as to title to any property or whether a
United States federal court or state court outside of the State of New York
would give effect to the choice of New York law provided for in a Transaction
Document. Our opinion as to the legality, validity, binding effect and
enforceability of the governing law provisions of each Transaction Document is
based solely on Section 5-1401 of the New York General Obligations Law. Our
opinion as to the legality, validity, binding effect and enforceability of the
provisions of each Transaction Document in respect of the submission to the
jurisdiction of the courts of the State of New York is based solely on
Section 5-1402 of the New York General Obligations Law.

 

(h)            We express no opinion as to the creation, perfection or priority
of any lien, pledge or security interest.

 

(i)                We express no opinion as to indemnities against loss in
converting from amounts denominated or paid in one currency into a second
currency. We note that, generally, all judgments and decrees rendered by a
federal or state court sitting in the State of New York are denominated in U.S.
Dollars; under the laws of the State of New York, however, where a cause of
action is based on an obligation denominated in another currency, any judgments
or decrees must be rendered or entered in such currency and be converted into
U.S. Dollars at the rate of exchange prevailing on the date of entry of the
judgment or decree.

 

(j)               We express no opinion as to any provision of a Transaction
Document that purports to (i) grant rights of set-off to any person not a party
thereto or (ii) permit set-off to be made without notice.

 

(k)            We express no opinion as to any provision of any Transaction
Documents that purports to waive or exclude the rights of any person to commence
any bankruptcy, reorganization, insolvency or similar proceeding or purports to
waive notice of acceleration.

 

(l)                We express no opinion as to the effect of (i) the compliance
or non-compliance of any Obligor, the Agent or any other person or entity with
any state or federal laws or regulations applicable to such party because of its
legal or regulatory status or the nature of its business or (ii) the failure of
any person or entity to be duly authorized to conduct business in any
jurisdiction.

 

(m)        We also express no opinion as to the applicability to, or effect on,
the obligations of any Obligor under any Transaction Document of Section 547 or
548 of the United States Bankruptcy Code, 11 U.S.C. Sections 101 et seq. (as
amended from time to time, the “Bankruptcy Code”) or Article 10 of the New York
Debtor and Creditor Law or any other New York or Federal law relating to
preferences or fraudulent transfers and obligations.

 

(n)            We express no opinion at to any provision of any Transaction
Document that provides for waiver of trial by jury or of other rights or
defenses that under applicable law (including judicial decisions) or public
policy cannot be waived.

 

(o)            We express no opinion as to compliance by any Obligor with the

 

4

--------------------------------------------------------------------------------


 

Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance, except that this
opinion may be relied upon by an assignee or transferee of a Lender pursuant to
an assignment or transfer that is made in accordance with the Credit Agreement.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

5

--------------------------------------------------------------------------------


 

Schedule 1

 

Citibank, N.A., as Administrative Agent and Collateral Agent, on behalf of the
Lenders

 

Citigroup Global Markets Inc.

 

Credit Suisse Securities (USA) LLC

 

BNP Paribas

 

Each Lender that is a party to the Credit Agreement

 

International Lease Finance Corporation

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION OF IN-HOUSE COUNSEL TO THE ORIGINAL OBLIGORS

 

Exhibit C

--------------------------------------------------------------------------------


 

[•], 2014

 

To the addressees listed on Schedule I attached hereto

 

Ladies and Gentlemen:

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (“ILFC”),
in connection with that certain First Amendment to Term Loan Credit Agreement,
dated as of the date hereof (the “Amendment”), among Temescal Aircraft Inc., a
California corporation (“Borrower”), ILFC, Park Topanga Aircraft Inc., a
California corporation (“Parent Holdco”), Charmlee Aircraft Inc., a California
corporation (“CA Subsidiary Holdco”), Ballysky Aircraft Ireland Limited, a
private limited liability company incorporated under the laws of Ireland, AerCap
Global Aviation Trust, a Delaware statutory trust, AerCap U.S. Global Aviation
LLC, a Delaware limited liability company, AerCap Holdings N.V., a public
company with limited liability incorporated under the laws of The Netherlands,
AerCap Aviation Solutions B.V., a private company with limited liability
incorporated organized under the laws of The Netherlands, AerCap Ireland
Limited, a private limited liability company incorporated under the laws of
Ireland and AerCap Ireland Capital Limited, a private limited liability company
incorporated under the laws of Ireland and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Citibank, N.A., as
collateral agent (in such capacity, the “Collateral Agent”).

 

This opinion is being furnished pursuant to Sections 4(c)(ii) of the Amendment.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the “Credit Agreement” (as defined in, and as
amended by, the Amendment (the “Credit Agreement”)).

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the following:

 

(a)                                 the Credit Agreement;

 

(b)                                 the Amendment;

 

(c)                                  the Articles of Incorporation of each CA
Obligor, as certified by the Secretary of such CA Obligor as hereafter defined;

 

(d)                                 the Bylaws of each CA Obligor, as certified
by the Secretary of such CA Obligor;

 

(e)                                  the resolutions of the Board of Directors
of each CA Obligor (or, in the case of ILFC, the finance committee of the Board
of Directors) adopted by unanimous written consent; and

 

1

--------------------------------------------------------------------------------


 

(f)                                   certificates, from the Secretary of State
of the State of California and the Franchise Tax Board of the State of
California, as to each CA Obligor’s existence and good standing in the State of
California.

 

Each of ILFC, Borrower, Parent Holdco and the CA Subsidiary Holdco is referred
to herein, individually, as a “CA Obligor”, and collectively, as the “CA
Obligors.”

 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligors and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligors
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or inquiry, (a) the legal capacity of all natural persons, (b) the
genuineness of all signatures, (c) the authenticity and completeness of all
documents submitted to me as originals, (d) the conformity to original documents
of all documents submitted to me as facsimile, electronic, certified or
photostatic copies, (e) the authenticity of the originals of such copies,
(f) that each party to the Amendment (other than any CA Obligor) (i) is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, (ii) has full power and authority and legal
right to carry on its business and to enter into the Amendment and to perform
its obligations thereunder, (iii) has duly and validly authorized the execution,
delivery and performance of the Amendment by all necessary action, and (iv) has
duly and validly executed and delivered the Amendment, and (g) that the
Amendment constitutes the legal, valid and binding obligation of each party
thereto, enforceable against such party in accordance with its respective terms.
As to any facts material to the opinions expressed herein that I, or one or more
attorneys under my supervision, did not independently establish or verify, I
have relied upon statements and representations of other officers and other
representatives of the CA Obligors and others and of public officials.

 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)                                 the opinion set forth in paragraph 1 below
with respect to the due incorporation, valid existence and good standing status
of each CA Obligor under the laws of the State of California is based solely
upon the certificates issued by the Secretary of State of the State of
California and the Franchise Tax Board of the State of California;

 

(b)                                 for purposes of the opinions set forth
below, (i) “Applicable Laws” means those laws, rules and regulations of the
State of California and those federal laws, rules and regulations of the United
States of America, in each case that, in my experience, are normally or
customarily applicable to transactions of the type contemplated by the
Amendment, but without having made any special investigation as to the
applicability of any specific law, rule or regulation; (ii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization or validation or to make such filing, recording or registration
will result in a Material Adverse Effect, and other than any consent, approval,
license, authorization, validation, filing, qualification, recordation or
registration that may have become applicable as a result of the

 

2

--------------------------------------------------------------------------------


 

involvement of any party (other than any of the CA Obligors) in the transactions
contemplated by the Amendment or because of such parties’ legal or regulatory
status or because of any other facts specifically pertaining to such parties or
required to be obtained after the date hereof; and (iii) “Governmental
Authority” means any court, regulatory body, administrative agency or
governmental body of the State of California or the United States of America
having jurisdiction over any CA Obligor under Applicable Laws;

 

(c)                                  I do not express any opinion as to the
validity, binding effect or enforceability of the Amendment;

 

(d)                                 I express no opinion as to: (1) United
States federal or state securities, insurance or banking laws or regulations;
(2) United States federal or state antitrust or unfair competition laws or
regulations; (3) United States federal or state environmental laws or
regulations; (4) United States federal or state tax laws or regulations;
(5) United States federal or state public utility laws or regulations;
(6) pension or employee benefit laws or regulations; (7) United States federal
patent, copyright or trademark, state trademark, or other United States federal
or state intellectual property laws or regulations; (8) United States federal or
state health and safety laws or regulations; (9) United States federal or state
labor laws or regulations; (10) United States federal or state laws, regulations
or policies relating to national or local emergencies; (11) statutes,
ordinances, administrative decisions, rules or regulations of counties, towns,
municipalities or special political subdivisions (whether created or enabled
through legislative action at the United States federal, state or regional
level); (12) United States federal or state laws, rules or regulations relating
to zoning, land use, building or construction; (13) United States federal or
state usury laws (other than California usury laws); (14) pension or employee
benefits laws or regulations, including the Employee Retirement Income Security
Act of 1974, as amended; (15) The USA Patriot Act (Title III of Public L.
107-56) or other anti-money laundering laws or regulations; (16) the Foreign
Corrupt Practices Act; (17) (a) the Trading with the Enemy Act of 1917, 50
U.S.C.A. app. §1 et seq., of the United States, (b) the International Emergency
Economic Powers Act, 50 U.S.C.A. §1701 et seq., of the United States, or (c) all
United States Executive Orders (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), rules, regulations (including those
from the Office of Foreign Assets Control of the U.S. Department of the
Treasury), and other official acts promulgated under any of the foregoing; (18)
aviation laws (including without limitation Title 49 of the U.S. Code, the Cape
Town Convention, or any other laws, rules or regulations of the United States of
America or promulgated under the Cape Town Convention relating to the sale,
acquisition, ownership, registration, leasing, financing, mortgaging, use or
operation of any aircraft, aircraft engines or any part thereof), or other laws,
rules or regulations applicable to the particular nature of the equipment
subject to the Amendment; (19) as to compliance by the CA Obligors with the
Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder or (20) judicial decisions to the extent that they deal
with any of the foregoing;

 

(e)                                  I do not express any opinion as to the
effect on the opinions expressed herein of (i) the compliance or noncompliance
of any party to the Amendment (other than the CA Obligors to the extent
necessary to render the opinions set forth herein) with any state, federal or
other laws or regulations applicable to it or them or (ii) the legal or
regulatory status or the nature of the business of any party (other than with
respect to the CA Obligors to the extent necessary to render the opinions set
forth herein); and

 

(f)                                   My opinions set forth below are subject to
the effects of: (i) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium and other

 

3

--------------------------------------------------------------------------------


 

similar laws affecting or relating to creditors’ rights or remedies generally,
(ii) general equitable principles, including concepts of materiality,
reasonableness and good faith and other similar doctrines affecting the
enforceability of agreements generally (whether considered in a proceeding in
equity or at law), (iii) public policy, (iv) possible judicial action giving
effect to foreign laws or foreign governmental or judicial actions affecting or
relating to the rights or remedies of creditors, and (v) an implied covenant of
good faith, reasonableness and fair dealing.

 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.                                      Each CA Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California.

 

2.                                      Each CA Obligor has the requisite
corporate power and authority to execute and deliver the Amendment and perform
its obligations under the Amendment. The execution and delivery by each CA
Obligor of the Amendment and the performance by each CA Obligor of the Amendment
has been duly authorized by all necessary corporate action on the part of the CA
Obligor.

 

3.                                      The Amendment has been duly executed and
delivered by each CA Obligor;

 

4.                                      The execution and delivery of the
Amendment by each CA Obligor does not, and the performance by each CA Obligor of
its obligations under the Amendment will not (a) violate such CA Obligor’s
Articles of Incorporation or Bylaws, (b) contravene any provision of any
Applicable Law or (c) result in or cause the creation of any security interest
or lien upon any of the property of such CA Obligor other than pursuant to the
Security Documents.

 

5.                                      No Governmental Approval is required on
the part of any CA Obligor, for the authorization, execution, and delivery of or
performance of its obligation under the Amendment, except for such Governmental
Approvals (i) which have been obtained or taken and are in full force and
effect, (ii) which will be obtained or made in the ordinary course of business
or (iii) which are specified in Amendment.

 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Amendment by each CA Obligor, and may not be relied upon in any manner or
for any purpose by, nor may copies of this opinion letter be delivered or
distributed to, any other person or entity without my prior written consent. The
opinions set forth herein are limited to the matters stated herein and expressly
set forth in this opinion letter, and no opinion is to be implied or may be
inferred beyond the matters expressly stated herein. This opinion letter is
being provided to the Addressees as of the date hereof, and the CA Obligors and
I do not assume any obligation to update this opinion letter for events
occurring after the date of this opinion letter or to provide the Addressees
with anyadditional information that may come to our attention after the date
hereof. Each

 

4

--------------------------------------------------------------------------------


 

Addressee’s recourse, if any, on account of any opinion herein proving
inaccurate, shall be against the CA Obligors. I am rendering these opinions and
this opinion letter in my capacity as Corporate Counsel of ILFC and not
individually.

 

 

Very truly yours,

 

 

 

 

 

[           ]

 

 

 

Corporate Counsel

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

Citibank, N.A., as Administrative Agent, on behalf of the Lenders
2 Penns Way, Suite 1100

New Castle, Delaware 19720

 

Citibank, N.A., as Collateral Agent, on behalf of the Lenders
388 Greenwich Street, 14th Floor

New York, New York 10013

 

Citigroup Global Markets Inc., as Joint Lead Structuring Agent and Joint Lead
Placement Agent
390 Greenwich Street, 1st Floor

New York, New York 10013

 

Credit Suisse Securities (USA) LLC, as Joint Lead Structuring Agent and Joint
Lead Placement
Agent

Eleven Madison Avenue, 5th Floor New

York, NY 10010

 

BNP Paribas, as Joint Placement Agent

Aviation Finance Group

520 Madison Avenue, 3rd Floor
New York, NY 10022

Attention: Robert Papas/Stephanie Klein
Facsimile No. (212) 841-2748

 

The Lenders party to the Credit Agreement

 

6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

Exhibit D

--------------------------------------------------------------------------------

 

MNAT DRAFT: 3/12/14

Subject to review of documents

 

 

 

[Letterhead of Morris, Nichols, Arsht & Tunnell LLP]

 

 

 

[·], 2014

 

 

TO:

Each of the Addressees Identified

 

on Annex A Hereto

 

 

 

Re:

AerCap Global Aviation Trust

 

 

AerCap U.S. Global Aviation LLC

 

Ladies and Gentlemen:

 

We have acted as special Delaware counsel to AerCap Global Aviation Trust, a
Delaware statutory trust (the “Trust”), and AerCap U.S. Global Aviation LLC, a
Delaware limited liability company (the “Company”), in connection with certain
matters of Delaware law set forth below relating to the First Amendment (as
defined below). Capitalized terms used herein and not otherwise herein defined
are used as defined in the below-referenced Credit Agreement.

 

In rendering this opinion, we have examined and relied upon copies of the
following documents in the forms provided to us: the Term Loan Credit Agreement
(the “Credit Agreement”), dated as of March 30, 2011, among Temescal Aircraft
Inc., a California corporation (the “Borrower”), International Lease Finance
Corporation, a California corporation (“ILFC”), Park Topanga Aircraft Inc., a
California corporation (“Parent Holdco”), Charmlee Aircraft Inc., a California
corporation (“CA Subsidiary Holdco”), Ballysky Aircraft Ireland Limited, a
private limited liability company incorporated under the laws of Ireland (“Irish
Subsidiary Holdco”), the lenders party thereto and Citibank, N.A., as Collateral
Agent (as defined in the Credit Agreement) and Administrative Agent (as defined
in the Credit Agreement); the First Amendment to the Credit Agreement (the
“First Amendment”) dated as of [•], 2014 between the Borrower, ILFC, Parent
Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco, the Trust, the Company,
AerCap Holdings N.V., a public company with limited liability incorporated under
the laws of The Netherlands, AerCap Aviation Solutions B.V., a private company
with limited liability incorporated under the laws of The Netherlands, AerCap
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland, AerCap Ireland Capital Limited, a private limited liability company
incorporated under the laws of Ireland, and Citibank, N.A., as Collateral Agent
and Administrative Agent; the Intercreditor Agreement dated as of March 30, 2011
(the “Intercreditor Agreement”) among ILFC, Parent Holdco, the Borrower, Irish
Subsidiary Holdco, CA Subsidiary Holdco and Citibank, N.A., as the Collateral
Agent and Administrative Agent; the Aircraft Mortgage and Security Agreement

 

--------------------------------------------------------------------------------


 

dated as of March 30, 2011 (the “Security Agreement,” and together with the
Credit Agreement, the First Amendment and the Intercreditor Agreement, the
“Opinion Documents”) among the Borrower, Parent Holdco, CA Subsidiary
Holdco, Irish Subsidiary Holdco, the Additional Grantors (as defined in the
Security Agreement) and Citibank, N.A., as the Collateral Agent; the Trust
Agreement of the Trust dated as of February 5, 2014 (the “Trust Agreement”); the
Certificate of Trust of the Trust as filed in the Office of the Secretary of
State of the State of Delaware (the “State Office”) on February 5, 2014 (the
“Certificate of Trust”); the Limited Liability Company Agreement of the Company
dated as of February 28, 2014 (the “Company Agreement”); the Certificate of
Formation of the Company as filed in the State Office on February 12, 2014, as
amended by the Certificate of Amendment to Certificate of Formation of the
Company as filed in the State Office on February 17, 2014 (as so amended, the
“Certificate of Formation”); the Written Consent of the Regular Trustee of the
Trust dated as of [·], 2014; the Unanimous Written Consent of the Board of
Directors of the Company dated as of [·], 2014; and certificates of good
standing of the Trust and the Company obtained from the State Office as of a
recent date. In such examinations, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as copies or
drafts of documents to be executed and the legal competence and capacity of
natural persons to complete the execution of documents. We have further assumed
for purposes of this opinion: (i) except to the extent addressed by our opinions
in paragraphs 1 and 2 below, the due formation or organization, valid existence
and good standing of each entity that is a signatory to any of the documents
examined by us under the laws of the jurisdiction of its respective formation or
organization; (ii) except to the extent addressed by our opinions in paragraphs
5 and 6 below, the due authorization, adoption, execution, and delivery, as
applicable, of each of the above referenced documents; (iii) the payment of
consideration for beneficial interests in the Trust by all beneficial owners of
the Trust as provided in the Trust Agreement and the satisfaction of, or
compliance with, all of the other terms, conditions and restrictions set forth
in the Trust Agreement in connection with the admission of beneficial owners to
the Trust and the issuance of beneficial interests in the Trust; (iv) the
payment of consideration for limited liability company interests in the Company
by all members of the Company as provided in the Company Agreement and the
satisfaction of, or compliance with, all of the other terms, conditions and
restrictions set forth in the Company Agreement in connection with the admission
of members to the Company and the issuance of limited liability company
interests in the Company; (v) that the activities of the Trust have been and
will be conducted in accordance with the terms of the Trust Agreement and the
Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq. (the “Delaware Trust
Act”); (vi) that the activities of the Company have been and will be conducted
in accordance with the terms of the Company Agreement and the Delaware Limited
Liability Company Act, 6 Del. C. §§ 18-101 et seq. (the “Delaware LLC Act”);
(vii) that no event or circumstance has occurred on or prior to the date hereof
that would cause a termination or dissolution of the Trust under the Trust
Agreement or the Delaware Trust Act, as applicable; (viii) that no event or
circumstance has occurred on or prior to the date hereof that would cause a
termination or dissolution of the Company under the Company Agreement or the
Delaware LLC Act, as applicable; (ix) [that the Regular Trustee, acting on
behalf of the Trust, has caused the Trust to voluntarily and unconditionally
transfer possession of an executed counterpart of the First Amendment to each
other party

 

2

--------------------------------------------------------------------------------


 

thereto with the intent of bringing the First Amendment into effect;] (x) [that
[·], acting on behalf of the Company, has caused the Company to voluntarily and
unconditionally transfer possession of an executed counterpart of the First
Amendment to each other party thereto with the intent of bringing the First
Amendment into effect;] (xi) that, except as set forth in the Opinion Documents,
there are no covenants and agreements contained in the Loan Documents (as
defined in the Credit Agreement) which are applicable to the Trust; and
(xii) that each of the documents examined by us is in full force and effect,
sets forth the entire understanding of the parties thereto with respect to the
subject matter thereof and has not been amended, supplemented or otherwise
modified, except as herein referenced. We have not reviewed any documents other
than those identified above in connection with this opinion, and we have assumed
that there are no other documents contrary to or inconsistent with the opinions
expressed herein. No opinion is expressed herein with respect to the
requirements of, or compliance with, federal or state securities or blue sky
laws. Further, we express no opinion on the sufficiency or accuracy of any
registration or offering documentation relating to the Trust or the Company. As
to any facts material to our opinion, other than those assumed, we have relied,
without independent investigation, on the above-referenced documents and on the
accuracy, as of the date hereof, of the matters therein contained. For purposes
of our opinions set forth in paragraphs 7 and 8 below, we refer only to
applicable statutes, laws, rules and regulations of the State of Delaware that
are of general application and that, in our experience, are likely to have
application to transactions of the type contemplated by the First Amendment. In
addition, we note that the First Amendment is governed by and construed in
accordance with the laws of a jurisdiction other than the State of Delaware and,
for purposes of our opinions set forth below, we have assumed that the First
Amendment will be interpreted in accordance with the plain meaning of the
written terms thereof as such terms would be interpreted as a matter of Delaware
law and we express no opinion with respect to any legal standards or concepts
under any laws other than those of the State of Delaware.

 

Based on and subject to the foregoing and to the exceptions and qualifications
set forth below, and limited in all respects to matters of Delaware law, it is
our opinion that:

 

1.             The Trust is a duly formed and validly existing statutory trust
in good standing under the laws of the State of Delaware.

 

2.             The Company is a duly formed and validly existing limited
liability company in good standing under the laws of the State of Delaware.

 

3.             The Trust has requisite statutory trust power and authority under
the Trust Agreement and the Delaware Trust Act to execute and deliver the First
Amendment and perform its obligations thereunder.

 

4.             The Company has requisite limited liability company power and
authority under the Company Agreement and the Delaware LLC Act to execute and
deliver the First Amendment and perform its obligations thereunder. Each of the
Addressees Identified on Annex A hereto

 

3

--------------------------------------------------------------------------------


 

5.             The Trust has taken all requisite statutory trust action under
the laws of the State of Delaware to authorize the execution, delivery and
performance of the First Amendment by the Trust, and the First Amendment has
been duly executed and delivered by the Trust.

 

6.             The Company has taken all requisite limited liability company
action under the laws of the State of Delaware to authorize the execution,
delivery and performance of the First Amendment by the Company, and the First
Amendment has been duly executed and delivered by the Company.

 

7.             The execution and delivery by the Trust of the First Amendment,
and the performance by the Trust of its obligations thereunder, do not violate
(i) the Trust Agreement or the Certificate of Trust, or (ii) any applicable
Delaware statute, law, rule or regulation.

 

8.             The execution and delivery by the Company of the First Amendment,
and the performance by the Company of its obligations thereunder, do not violate
(i) the Company Agreement or the Certificate of Formation, or (ii) any
applicable Delaware statute, law, rule or regulation.

 

The opinions expressed herein are intended solely for the benefit of the
addressees hereof and their permitted successors and assigns under the Credit
Agreement in connection with the matters contemplated hereby and may not be
relied upon by any other person or entity or for any other purpose without our
prior written consent. This opinion speaks only as of the date hereof and is
based on our understandings and assumptions as to present facts and our review
of the above-referenced documents and the application of Delaware law as the
same exist on the date hereof, and we undertake no obligation to update or
supplement this opinion after the date hereof for the benefit of any person or
entity (including any permitted successor or assign of the addressees hereof
under the Credit Agreement) with respect to any facts or circumstances that may
hereafter come to our attention or any changes in facts or law that may
hereafter occur or take effect.

 

 

 

Very truly yours,

 

 

 

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

Tarik J. Haskins

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

Identification of Addressees of

Morris, Nichols, Arsht & Tunnell LLP Opinion
Dated [·], 2014

 

Citibank, N.A.

in its capacity as Administrative Agent
2 Penns Way, Suite 1100

New Castle, Delaware 19720

 

The Lenders party to the Credit Agreement on the date hereof

 

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF OPINION OF NAUTADUTILH

 

Exhibit E

 

--------------------------------------------------------------------------------

 

P.O. Box 1110

 

3000 BC Rotterdam

ND Draft March 25, 2014, Subject to Internal

Weena 750

Approval and to review of documents

30114 DA Rotterdam

Rotterdam, [date]

T +31 10 22 40 000

 

F +31 10 41 48 444

 

 

Citibank N.A., in its capacity as Collateral Agent and

 

Administrative Agent under the Credit Agreement (as

 

defined herein)

 

 

 

The Lenders as defined in and party to the Credit

 

Agreement on the date of this opinion letter

 

Ladies and Gentlemen:

 

Re: First Amendment to Term Loan Credit Agreement - AerCap Holdings N.V. and
AerCap Aviation Solutions B.V.

 

This opinion letter is rendered to you at your request in connection with the
Credit Agreement (as defined below).

 

Capitalised terms used in this opinion letter have the meanings set forth in
Exhibit A. The section headings used in this opinion letter are for convenience
of reference only and are not to affect its construction or to be taken into
consideration in its interpretation.

 

This opinion letter is addressed solely to you. It may only be relied upon by
you in connection with the Credit Agreement. It does not purport to address all
matters of Netherlands law that may be of relevance to you with respect to the
Credit Agreement. This opinion letter is strictly limited to the matters stated
in it and may not be read as extending by implication to any matters not
specifically referred to in it. Nothing in this opinion letter should be taken
as expressing an opinion in respect of any representations or warranties, or
other information, contained in the Loan Documents or any other document
reviewed in connection with this opinion letter, except as expressly confirmed
in this opinion letter. Its

 

--------------------------------------------------------------------------------

This communication is confidential and may be subject to professional privilege.
All legal relationships are subject to NautaDutilh N.V.’s general terms and
conditions (see www.nautadutilh.com/terms), which apply mutatis mutandis to our
relationship with third parties relying on statements of NautaDutilh N.V.,
include a limitation of liability clause, have been filed with the Rotterdam
District Court and will be provided free of charge upon request. NautaDutilh
N.V.; corporate seat Rotterdam; trade register no. 24338323.

 

--------------------------------------------------------------------------------


 

contents may not be quoted, otherwise included, summarised or referred to in any
publication or document or disclosed to any other party, in whole or in part,
for any purpose, without our prior written consent.

 

In rendering the opinions expressed in this opinion letter, we have exclusively
reviewed and relied upon the Loan Documents and the Corporate Documents and we
have assumed that the Credit Agreement was entered into for bona fide commercial
reasons. We have not investigated or verified any factual matter disclosed to us
in the course of our review.

 

We have not been involved in structuring, drafting or negotiating the Credit
Agreement.

 

This opinion letter sets out our opinion on certain matters of the laws with
general applicability of the Netherlands, and, insofar as they are directly
applicable in the Netherlands, of the European Union, as at today’s date and as
presently interpreted under published authoritative case law of the Netherlands
courts, the General Court and the Court of Justice of the European Union. We do
not express any opinion on tax law. No undertaking is assumed on our part to
revise, update or amend this opinion letter in connection with or to notify or
inform you of, any developments and/or changes of Netherlands law subsequent to
today’s date.

 

The opinions expressed in this opinion letter are to be construed and
interpreted in accordance with Netherlands law. This opinion letter may only be
relied upon by you, and our willingness to render this opinion letter is based,
on the condition that you accept and agree that (i) the competent courts at
Amsterdam, the Netherlands have exclusive jurisdiction to settle any issues of
interpretation or liability arising out of or in connection with this opinion
letter, (ii) all matters related to the legal relationship between yourself and
NautaDutilh, including the above submission to jurisdiction, are governed by
Netherlands law and (iii) no person other than NautaDutilh may be held liable in
connection with this opinion letter.

 

In this opinion letter, legal concepts are expressed in English terms. The
Netherlands legal concepts concerned may not be identical in meaning to the
concepts described by the English terms as they exist under the law of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by the English terms.

 

For the purposes of this opinion letter, we have assumed that:

 

a.                                      each copy of a document conforms to the
original, each original is authentic, and each signature is the genuine
signature of the individual purported to have placed that signature;

 

2

--------------------------------------------------------------------------------


 

b.                                      no defects attach to the incorporation
of the Netherlands Companies (aan hun totstandkoming geen gebreken kleven);

 

c.                                       (i) no regulations (reglementen) have
been adopted by any corporate body of any Netherlands Company, other than the
Board Regulations, and (ii) the Articles of Association of each Netherlands
Company are its articles of association currently in force. Item (i) of this
assumption is supported by the confirmation in this respect as included in the
Resolutions, and the Extracts support item (ii) of this assumption;

 

d.                                      none of the Netherlands Companies has
(i) been dissolved (ontbonden),(ii) ceased to exist pursuant to a merger (fusie)
or a division (splitsing),(iii) been converted (omgezet) into another legal
form, either national or foreign, (iv) had its assets placed under
administration (onder bewind gesteld), (v) been declared bankrupt (failliet
verklaard), granted a suspension of payments (surseance van betaling verleend)
or subjected to emergency regulations (noodregeling) on the basis of
Article 3:160 NFSA, (vi) been subjected to the appointment of an administrator
(curator) in respect of any of its bodies or representatives on the basis of
Article 1:76 NFSA, or (vii) been made subject to similar proceedings in any
jurisdiction or otherwise been limited in its power to dispose of its assets.
The Extracts and our inquiries of today with the Insolvency Registers support
the items (i) through (v) of this assumption. However, this information does not
constitute conclusive evidence that the events set out in items (i) through
(v) have not occurred;

 

e.                                       the resolutions recorded in the
Resolutions are in full force and effect, and the factual statements made and
the confirmations given in the Resolutions are complete and correct;

 

f.                                        no works council (ondernemingsraad)
has been established or is in the process of being established with respect to
the business of the Netherlands Companies. This assumption is supported by the
confirmation in this respect as included in the Resolutions of the managing
board of the Netherlands Companies;

 

g.                                       the Amendment Agreement has been signed
on behalf of each

 

3

--------------------------------------------------------------------------------


 

Netherlands Company by one of its Attorneys(1);

 

h.                                      none of the management board members
(bestuurders) have a direct or indirect personal interest which conflicts with
the interest of the Netherlands Companies and in entering into the Credit
Agreement. This assumption is supported by the confirmation in this respect as
included in the Resolutions;

 

i.                                          each Power of Attorney (i) is in
full force and effect, and (ii) under any applicable law other than Netherlands
law, validly authorises the person or persons purported to be granted power of
attorney, to represent and bind the relevant Netherlands Company vis-à-vis the
other parties to the Amendment Agreement with regard to the transactions
contemplated by and for the purposes stated in the Amendment Agreement; and

 

j.                                         under any applicable law (other than,
in relation to the Netherlands Companies, Netherlands law) (i) the Credit
Agreement constitutes the legal, valid and binding obligations of the persons
expressed to be a party thereto, enforceable against them in accordance with
their terms and (ii) the choice of law clause and the jurisdiction clause
contained in the Credit Agreement constitute a legal, valid and binding choice
of law and submission to jurisdiction.

 

Based upon and subject to the foregoing and subject to the qualifications set
forth in this opinion letter and to any matters, documents or events not
disclosed to us, we express the following opinions:

 

Corporate Status

 

1.                                      The Netherlands Companies have been duly
incorporated and are validly existing.

 

Corporate Power

 

2.                                      The Netherlands Companies have the
corporate power to enter into the Credit Agreement and to perform their
obligations thereunder. The Netherlands Companies do not violate any provision
of their Articles of Association by entering into the Credit Agreement or
performing their obligations thereunder.

 

--------------------------------------------------------------------------------

(1)  This assumption can be deleted if the signature page of the Amendment
Agreement clearly states who will sign the Amendment Agreement.

 

4

--------------------------------------------------------------------------------


 

Corporate Action

 

3.                                      The Netherlands Companies have taken all
corporate action required by their Articles of Association and Netherlands law
in connection with entering into the Credit Agreement and the performance of
their obligations thereunder.

 

Valid Signing

 

4.                                      The Amendment Agreement has been validly
signed on behalf of the Netherlands Companies.

 

Choice of Law

 

5.                                      The Netherlands courts will recognise
and give effect to the choice of the laws of the State of New York to govern the
contractual obligations of the Netherlands Companies under the Credit Agreement.

 

No Violation of Law

 

6.                                      The entering into of the Credit
Agreement by the Netherlands Companies does not in itself result in a violation
of Netherlands law that would affect the enforceability of the Credit Agreement
against them in the Netherlands.

 

No Authorisations, Consents or Approvals

 

7.                                      No authorisation, consent, approval,
licence or order from or notice to or filing with any regulatory or other
authority or governmental body of the Netherlands is required by the Netherlands
Companies in connection with their entering into the Credit Agreement or the
performance of their contractual obligations thereunder, which, if not obtained
or made, would affect the enforceability of the Credit Agreement against them in
the Netherlands.

 

Jurisdiction

 

8.                                      The submission by the Netherlands
Companies in the Credit Agreement to the jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, will be recognised and given
effect to by the Netherlands courts.

 

5

--------------------------------------------------------------------------------


 

Enforcement of U.S. judgments

 

9.                                      There is no enforcement treaty between
the Netherlands and the United States. Consequently, a judgment of a U.S. court
cannot be enforced in the Netherlands. In order to obtain a judgment in respect
of the Credit Agreement that can be enforced in the Netherlands against the
Netherlands Companies, the dispute will have to be re-litigated before the
competent Netherlands court. This court will have discretion to attach such
weight to the judgment of a U.S. court as it deems appropriate. Given the
submission by the Netherlands Companies to the jurisdiction of certain U.S.
courts, the Netherlands courts can be expected to give conclusive effect to a
final and enforceable judgment of such court in respect of the contractual
obligations under the Credit Agreement without re- examination or re-litigation
of the substantive matters adjudicated upon. This would require (i) proper
service of process to have been given, (ii) the proceedings before such court to
have complied with principles of proper procedure (behoorlijke rechtspleging),
and (iii) such judgment not being contrary to the public policy of the
Netherlands.

 

No Immunity

 

10.                               The Netherlands Companies cannot claim
immunity from the enforcement of judgments of the competent Netherlands courts.

 

The opinions expressed above are subject to the following qualifications:

 

A.                                    As Netherlands lawyers we are not
qualified or able to assess the true meaning and purport of the terms of the
Credit Agreement under the applicable law and the obligations of the parties to
the Credit Agreement and we have made no investigation of that meaning and
purport. Our review of the Loan Documents and of any other documents subject or
expressed to be subject to any law other than Netherlands law has therefore been
limited to the terms of these documents as they appear to us on their face.

 

B.                                    The information contained in the Extracts
does not constitute conclusive evidence of the facts reflected in it.

 

C.                                    Pursuant to Article 2:7 NCC, any
transaction entered into by a legal entity may be nullified by the legal entity
itself or its liquidator in bankruptcy proceedings (curator) if the objects of
that entity were transgressed by the transaction and the other party to the
transaction knew or should have known this without independent investigation
(wist

 

6

--------------------------------------------------------------------------------


 

of zondereigen onderzoek moest weten). The Netherlands Supreme Court (Hoge Raad
der Nederlanden) has ruled that in determining whether the objects of a legal
entity are transgressed, not only the description of the objects in that legal
entity’s articles of association (statuten) is decisive, but all (relevant)
circumstances must be taken into account, in particular whether the interests of
the legal entity were served by the transaction. Based on the objects clause
contained in the Articles of Association, we have no reason to believe that by
entering into the Credit Agreement any Netherlands Companies would transgress
the description of the objects contained in their Articles of Association.
However, we cannot assess whether there are other relevant circumstances that
must be taken into account, in particular whether the interests of the
Netherlands Companies are served by entering into the Credit Agreement since
this is a matter of fact.

 

D.                                    Pursuant to Article 2:98c NCC, a naamloze
vennootschap may grant loans (leningen verstrekken) only in accordance with the
restrictions set out in Article 2:98c NCC, and may not provide security
(zekerheid ste len), give a price guarantee (koersgarantie geven) or otherwise
bind itself, whether jointly and severally or otherwise with or for third
parties (zich op andere wijze sterk maken of zich hoofdelijk of anderszins naast
of voor anderen verbinden) with a view to (met het oog op) the subscription or
acquisition by third parties of shares in its share capital or depository
receipts. This prohibition also applies to its subsidiaries
(dochtervennootschappen). It is generally assumed that a transaction entered
into in violation of Article 2:98c NCC is null and void (nietig).

 

E.                                     Despite any generally recognised choice
of law clause contained in the Credit Agreement a court in the Netherlands may
(a) apply overriding mandatory provisions of (i) the Netherlands and (ii) the
law of the country where the obligations arising out of the Credit Agreement
have to be or have been performed, in so far as those overriding mandatory
provisions render the performance of the Credit Agreement unlawful, (b) may
refuse application of a provision of the chosen law if application thereof is
manifestly incompatible with the public policy (“ordre public”) of the
Netherlands or the European Union and (c) may, in relation to the manner of
performance of an Credit Agreement and the steps to be taken in the event of
defective performance, have regard to the law of the country where performance
of the Credit Agreement takes place.

 

7

--------------------------------------------------------------------------------


 

F.                                      The opinions expressed in this opinion
letter may be limited or affected by:

 

a.                                      any applicable bankruptcy, insolvency,
reorganisation, moratorium or other similar laws or procedures now or
hereinafter in effect, relating to or affecting the enforcement or protection of
creditors’ rights generally;

 

b.                                      the provisions of fraudulent preference
and fraudulent conveyance (Actio Pauliana) and similar rights available in other
jurisdictions to liquidators in bankruptcy proceedings or creditors;

 

c.                                       claims based on tort (onrechtmatige
daad); and

 

d.                                      sanctions and measures implemented or
effective in the Netherlands under the Sanctions Act 1977 (Sanctiewet 1977) or
European Union regulations.

 

G.                                    Netherlands courts may, notwithstanding
any provision to the contrary in the Credit Agreement, assume jurisdiction:

 

a.                                      if a plaintiff seeks provisional
measures in preliminary relief proceedings (kort geding) as provided for in
Article 254 NCCP et seq.;

 

b.                                      if a plaintiff files a request for the
levy of a pre-judgment attachment (conservatoir beslag) as provided for in
Article 700 NCCP et seq.;

 

c.                                       in proceedings concerning matters as to
which Netherlands courts have exclusive jurisdiction based on the Enforcement
Regulation;

 

d.                                      if a plaintiff files a request for a
preliminary examination of witnesses (voorlopig getuigenverhoor), a preliminary
expert opinion (voorlopig deskundigenbericht) or a preliminary site visit and
viewing (voorlopige plaatsopneming en bezichting); and

 

e.                                       in proceedings concerning legal matters
as to which the competent court cannot be freely determined by the parties
(within the meaning of Article 8, paragraph 2, NCCP).

 

8

--------------------------------------------------------------------------------


 

H.                                   Furthermore, there is currently some debate
whether a one sided jurisdiction clause (i.e. a jurisdiction clause that is
exclusive for one party only whereas the other has the right to bring action in
different jurisdiction), is valid. There is no decisive case law on this matter.

 

Sincerely yours,

 

NautaDutilh N.V.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A
LIST OF DEFINITIONS

 

“Amendment Agreement”

 

a pdf copy of the First Amendment to a Term Loan Credit Agreement, dated as of
[   ], 2014, between, inter alios, Temescal Aircraft Inc., as
borrower, International Lease Finance Corporation, Park Topanga Aircraft Inc. as
parent holdco, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V., AerCap
Aviation Solutions B.V., AerCap Ireland Limited, and AerCap Ireland Capital
Limited as Acceding Obligors and Citibank, N.A., as Collateral Agent and
Administrative Agent

 

 

 

“Articles of Association”

 

the articles of association of the Netherlands Companies as currently in force
according to the Extracts

 

 

 

“Attorney”

 

each person appointed as attorney by each Netherlands Company pursuant to the
Powers of Attorney

 

 

 

“Board Regulations”

 

the board regulations (bestuursreglement) of the managing board of AerCap
Holdings N.V., dated 2 May 2013

 

 

 

“Commercial Register”

 

The Netherlands Chamber of Commerce Commercial Register

 

 

 

“Credit Agreement”

 

the Original Credit Agreement as amended by the Amendment Agreement

 

 

 

“Corporate Documents”

 

the documents listed in Exhibit B

 

 

 

“Deed of Incorporation”

 

a.      in relation to AerCapHoldings N.V., its deed of incorporation (akte van
oprichting), dated 10 July 2006; and

 

--------------------------------------------------------------------------------

 

 

 

 

b.

in relation to AerCap Aviation Solutions B.V., its deed of incorporation (akte
van oprichting), dated 10 April 2012.

 

 

 

“Enforcement Regulation”

 

the Council Regulation (EC) No 44/2001of 22 December 2000 on Jurisdiction and
Enforcement of Judgments in Civil and Commercial Matters

 

 

 

 

“Exhibit”

 

an exhibit to this opinion letter

 

 

 

“Extracts”

 

the extracts from the Commercial Register relating to the Netherlands Companies,
dated the date of this opinion letter

 

 

 

“Insolvency Registers”

 

i.

the online central insolvency register (Centraal Insolventie Register) and the
online EU Insolvency Register (Centraal Insolventie Register-EU Registraties)
held by the Council for the Administration of Justice (Raad voor de
Rechtspraak); and

 

 

 

 

 

 

ii.

the Amsterdam court (location Amsterdam) bankruptcy clerk’s office

 

 

 

 

“Loan Documents”

 

the Original Credit Agreement and the Amendment Agreement

 

 

 

“NautaDutilh”

 

NautaDutilh N.V.

 

 

 

“NCC”

 

the Netherlands Civil Code (Burgerlijk Weboek)

 

 

 

“NCCP”

 

the Netherlands Code of Civil Procedure (Wetboek van Burgerlijke
Rechtsvordering)

 

 

 

“the Netherlands”

 

the European territory of the Kingdom of the Netherlands

 

 

 

“Netherlands Companies”

 

AerCap Holdings N.V. and AerCap Aviation Solutions B.V.”NFSA” the Netherlands
Financial Supervision Act (Wet op het

 

11

--------------------------------------------------------------------------------


 

 

 

 financieel toezicht)

 

 

 

“Original Credit

Agreement”

 

the Term Loan Credit Agreement dated as of March 30, 2011 among, inter alios,
Temescal Aircraft Inc., as borrower, International Lease Finance Corporation,
Park Topanga Aircraft Inc. Charmlee Aircraft Inc. and Ballysky Aircraft Ireland
Ltd as obligors, the Lenders defined therein as lenders, Citibank, N.A., as
Collateral Agent and Administrative Agent and Credit Suisse Securities (USA) LLC
as Joint Lead Structuring Agents and Joint Lead Placement Agents

 

 

 

“Power of Attorney”

 

the powers of attorney as contained in the Resolutions, granted by the
Netherlands Companies in respect of the entering into the transactions
contemplated by the Credit Agreement

 

 

 

“Resolutions”

 

in relation to each of the Netherlands Companies, the documents containing the
resolutions of its managing board (bestuur), dated [...]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B
LIST OF CORPORATE DOCUMENTS

 

1.                          pdf copies of the Deeds of Incorporation;

 

2.                          pdf copies of the Articles of Association;

 

3.                          the Extracts; and

 

4.                          pdf copies of the Resolutions.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF OPINION OF MCCANN FITZGERALD

 

EXHIBIT F

 

--------------------------------------------------------------------------------


 

Indicative Draft Only.   Subject to Final Documents, Completion and Opinions
Committee Approval.

 

 

                           2014

AKC\10810619.1

 

To the addressees set out in Schedule 1
(collectively, the “Addressees”)

 

Private and Confidential

 

Dear Sirs

 

We have acted as special Irish counsel to Ballysky Aircraft Ireland Limited,
AerCap Ireland Capital Limited and AerCap Ireland Limited (each a “Company” and
together, the “Companies”) in connection with the provision of this opinion
letter to you in relation to certain Irish law matters set out in this Opinion
on the Document as defined below.

 

1.                                   Documents examined, interpretation

 

1.1                            For the purposes of this opinion letter,  we have
examined copies of the following documents:

 

(a)                              First Amendment To Term Loan Credit Agreement
dated as of [ · ] 2014 between Temescal Aircraft Inc.
(“Borrower”), International Lease Finance Corporation (“ILFC”), Park Topanga
Aircraft Inc. (“Parent Holdco”), Charmlee Aircraft Inc. (“CA Subsidiary
Holdco”), Ballysky Aircraft Ireland Limited (“Irish Subsidiary Holdco”), AerCap
Global Aviation Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V.,
AerCap Aviation Solutions B.V., AerCap Ireland Limited, AerCap Ireland Capital
Limited, Citibank N.A. as Collateral Agent, Administrative Agent (the
“Document”) to the Term Loan Credit Agreement, dated as of March 30, 2011,
between Borrower, ILFC, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary
Holdco, the Lenders party thereto and Citibank, N.A. (“Citibank”), as Collateral
and Administrative Agent; and

 

--------------------------------------------------------------------------------


 

(b)                              the following additional documents (the
“Additional Documents”):

 

(i)                                  a Certificate of a director of each Company
dated [ · ] 2014, a Certificate of a director of AerCap International (Isle of
Man) Limited dated [ · ] 2014 and a certificate of a director of Temescal
Aircraft Inc., dated [ · ] 2014 (the “Certificates”), a copy of each of which is
attached to this opinion letter at Appendix 1; and

 

(ii)                               the results of searches made by independent
law searchers on our behalf at the Companies Registration Office, Dublin, the
Petitions Section and Judgments Office of the Central Office of the Irish High
Court on [ · ] 2014 against the Companies (together the “Searches”),

 

we have assumed that no circumstances or events have occurred between the dates
on which the Certificates and Searches were given or made (none having being
brought to our attention) which would cause us to cease to rely on the
Certificates and Searches.

 

1.2                            Scope of opinion

 

This opinion letter speaks only as of its date and is limited to the matters
stated herein and does not extend, and is not to be read as extending by
implication, to any other matters.

 

In particular:

 

(i)                                  save as expressly stated herein, we express
no opinion on the effect, validity, or enforceability of or the creation or
effectiveness of any document;

 

(ii)                               we express no opinion on the contractual
terms of any document other than by reference to the legal character thereof
under the laws of Ireland;

 

(iii)                            we express no opinion as to the existence or
validity of, or the title of any person to, any of the assets which are, or
purport to be sold, transferred, exchanged, assigned or otherwise dealt with
under the Document or as to whether any assets are marketable and/or are capable
of being so dealt with free of any equities or of any security rights or
interests which may have been created in favour of any other person;

 

(iv)                           we have made no investigation of, and express no
opinion on, the laws, or the effect on the Document and the transactions
contemplated thereby of the laws, of any country or jurisdiction other than
Ireland, and this opinion is strictly limited to the laws of Ireland as in force
on the date hereof and as currently applied by the courts (excluding any foreign
law to which reference may be made under the rules of Irish private
international law). We have assumed without investigation that, insofar as the
laws of any jurisdiction other than Ireland are relevant, such laws do not
prohibit and are not inconsistent with any of the obligations or rights
expressed in the Document or the transactions contemplated by the Document;

 

2

--------------------------------------------------------------------------------


 

(v)                              we express no views or opinions on matters
relating to tax (other than Irish stamp duty as expressly referred to paragraph
4.16);

 

(vi)                           we express no views or opinions as to matters of
fact;

 

(vii)                        we express no opinion on the characterisation of
any security interest or issues of priority of interests; and

 

(viii)                     we have not for the purpose of this opinion letter
examined any other drafts and/or copies of any contract, instrument or document
entered into by or affecting the Companies or any other persons, or any
corporate records of the Companies or any other person, except the Document and
the Additional Documents; and (except as expressly set out herein) we have not
made any other enquiries or searches concerning the Companies or any other
person for the purposes of this opinion letter.

 

1.3                            This opinion letter is governed by, and is to be
construed in accordance with the laws of Ireland as at the date hereof. Except
as otherwise expressly stated herein, the opinions expressed herein are given on
the basis of and subject to the foregoing and the matters set out in part 2
(Assumptions) and part 3 (Reservations and Qualifications).

 

1.4                            By giving this opinion letter we assume no
obligation to inform any Addressee of any future change in law (including any
change in interpretation of law) or to update this opinion letter at any time in
the future.

 

1.5                            This opinion letter is solely for your benefit
and solely for the purpose of the Document and may be relied upon only by the
addressee of this opinion letter and may not be disclosed without our prior
written consent.

 

1.6                            In this opinion letter:

 

“Minutes” means the minutes of a meeting of the board of directors of each
Company held on [ · ] 2014, a copy of each of which is attached to each
Certificate;

 

“Statutory Declaration” means the statutory declarations of a majority of the
directors of each of (i) Ballysky Aircraft Ireland Limited dated [ · ] 2014,
(ii) AerCap Ireland Limited dated [ · ] 2014, and (iii) and AerCap Ireland
Capital Limited dated [ · ] 2014, a copy of each of which is attached to each
Certificate; and

 

“Special Resolution” means the special resolution of the sole member of each
Company dated [ · ] 2014 approving the giving of the financial assistance
referred to in the Statutory Declaration of each Company, a copy of each of
which is attached to each Certificate.

 

2.                  Assumptions

 

In considering the Document and in rendering this opinion letter, we have
without further enquiry, assumed that as of the date hereof:

 

Authenticity and Completeness of Documents

 

(a)                              the authenticity and completeness of all
documents submitted to us as originals; the completeness and conformity to the
originals of all copy (including facsimile or pdf copy) documents, certificates,
letters, resolutions, powers of attorney, documents,

 

3

--------------------------------------------------------------------------------


 

permissions, minutes, authorisations and all other copy documents of any kind
furnished to us; and the authenticity and completeness of the originals of any
such copies (including facsimile or pdf copies) examined by us;

 

(b)                              the genuineness of all signatures and seals on
documents originals or copies of which have been examined by us; that the
Document has been duly and unconditionally delivered by all parties thereto
(other than the Companies) on the respective dates therein stated; and that all
escrow or similar arrangements, agreements or understandings in connection with
the Document and all conditions required to be met before the Document and/or
any obligation thereunder is or is deemed to be or have been delivered and/or
made effective, have been met and satisfied;

 

(c)                               that the copies produced to us (including
copies annexed to the Certificates) of minutes of meetings and/or of resolutions
are true copies and correctly record the proceedings at such meetings and/or the
subject matter which they purport to record; that any meetings referred to
therein were duly convened and held, that those present at any such meetings
acted bona-fide throughout, that all resolutions set out in such copies were
duly passed and that no further resolutions have been passed, or corporate or
other action taken, which would or might alter the effectiveness thereof and in
this regard we refer to the Certificates;

 

(d)                              that where a document has been examined in
draft or specimen form it has been executed in the form of that draft or
specimen as examined by us;

 

(e)                               the completeness and accuracy as of the date
hereof of:

 

(i)                                  all statements in, and attachments to, the
Certificates;

 

(ii)                               representations contained in the Document as
to matters of fact,  and matters of law other than Irish law; and

 

(iii)                            the results of the Searches; and that further
searches would not reveal any circumstances which would affect this opinion
letter;

 

The Document and related documentation

 

(f)                                that the directors of each Company in
authorising the entry into and the execution and the performance of, the
Document to which it is a party have exercised their powers in good faith in the
interests of such Company, its shareholders, creditors and employees, and have
used due skill, care and diligence in considering and approving the matters
before them;

 

(g)                               that the Document has been entered into by the
parties thereto for bona fide commercial purposes, on an arm’s-length basis
having regard to the relationship of the parties and for their respective
corporate benefit;

 

(h)                              an absence of fraud, bad faith, undue
influence, coercion, mistake or duress on the part of any party to the Document
or their respective employees, agents, directors or advisers;

 

(i)                                  that the warranties and representations set
out in the Document (other than warranties and representations as to matters of
Irish law upon which we have opined in this

 

4

--------------------------------------------------------------------------------


 

opinion letter), are true and accurate at the date at which they are expressed
to be made;

 

(j)                                 that there are no agreements or arrangements
in existence or contemplated between the parties (or any of them) to the
Document which have not been disclosed to us and which in any material way
amend, add to or vary the terms or conditions of the Document, or the respective
rights and interests of the parties thereto, or create any rights over any
property the subject matter of the Document; that there are no contractual or
similar restrictions binding on the parties which would affect the conclusions
in this Opinion;

 

Solvency

 

(k)                              that each Company is not and will not be as a
result of the transactions contemplated by the Document, insolvent or unable to
pay its debts, or deemed to be so under any applicable statutory provision or
law, as at (i) the date of execution of the Document to which it is party,
(ii) the effective date of the Document to which it is party or (iii) the date
of this Opinion;

 

All Parties

 

(l)                                  the due performance of the Document by all
parties (other than the Companies with respect to the matters that are the
subject of this Opinion) thereto;

 

(m)                          that each of the parties to the Document, other
than the Companies:

 

(i)                                  has been duly incorporated and is validly
existing and has all necessary capacity and power, and has obtained all
necessary consents, licences and approvals (governmental, regulatory, legal or
otherwise) to enter into the Document and to perform its obligations thereunder;
and

 

(ii)                               has validly authorised entry into, and has
duly executed, the Document to which it is party;

 

(n)                              that as a matter of all relevant laws
(including in particular in relation to the Document the law expressed therein
to be the governing law) other than the laws of Ireland:

 

(i)                                  all obligations under the Document are
valid, legally binding upon, and enforceable in accordance with their terms
against, the respective parties thereto; that the choice of governing law under
the Document is valid; and, insofar as is relevant to any matter opined on
herein, that words and phrases used therein have the same meaning and effect as
they would if such documents were governed by Irish law; and

 

(ii)                               all consents, approvals, notices, filings,
recordations, publications, registrations and other steps necessary in order to
permit the execution, delivery or performance of the Document or to perfect,
protect or preserve any of the interests created by the Document, have been
obtained, made or done or will be obtained, made or done within any relevant
permitted period(s);

 

(o)                              that, other than as disclosed in the
Certificates and the Searches, none of the parties to the Document and/or any
document referred to therein has taken any corporate or

 

5

--------------------------------------------------------------------------------


 

other action nor have any steps been taken or legal proceedings been started
against any of such parties for the liquidation, winding-up, dissolution,
striking-off, examination, reorganisation, or administration of, or for the
appointment of a liquidator, receiver, trustee, examiner, administrator,
administrative receiver or similar officer to, any of such parties or all or any
of its assets and that none of such parties is or was at the date of execution
or the effective date of any of such documents or will as a result of the
transactions contemplated by such documents become insolvent, unable to pay its
debts, or deemed unable to pay its debts under any relevant statutory provision,
regulation or law, or has been dissolved; and that no event similar or analogous
to any of the foregoing has occurred or will occur as a result of the
transactions contemplated by such documents in relation to any of them under the
laws of any jurisdiction applicable to any of such parties;

 

Financial Transfer Restriction

 

(p)                              that the transactions and other matters
contemplated by the Document are not and will not be affected by:

 

(i)                                  any financial restrictions or asset
freezing measures arising from orders made by the Minister for Finance under the
Financial Transfers Act 1992, the Criminal Justice (Terrorist Offences) Act 2005
or the European Communities Act 1972 to 2009 or European Communities Regulations
having direct effect in Ireland. Regulations and orders which have been made
under the aforementioned Acts, and which are in effect at the date of this
opinion, impose restrictions on financial transfers involving residents of
certain countries and certain named individuals and certain entities arising
from the implementation in Ireland of United Nations and EU sanctions; or

 

(ii)                               any directions or orders made under the
Criminal Justice (Money Laundering and Terrorist Financing) Act 2010. That Act
transposes into Irish law the European Union Directive 2005/60/EC of the
European Parliament and the Council of 26 October 2005;

 

Group Companies

 

(r)                                 that AerCap Holdings N.V. (“AerCap”) is the
ultimate holding company (within the meaning of Section 155 of the Companies
Act, 1963) of each of AerCap Ireland Limited and AerCap Ireland Capital Limited
(and will, at the effective date of the Document, be the ultimate holding
company of each Obligor (as defined in the Document)) and accordingly AerCap
Ireland Limited, AerCap Ireland Capital Limited and AerCap are members of the
same group of companies consisting of a holding company and its subsidiaries for
the purposes of the Companies Acts 1963to 2013 (and AerCap and each Obligor (as
defined in the Document) will on the effective date of the Document be members
of the same group of companies consisting of a holding company and its
subsidiaries for the purposes of the Companies Acts 1963 to 2013);

 

Insurance Legislation

 

(s)                                in considering the application of the
Insurance Acts, 1909 to 2009, regulations made thereunder and regulations
relating to insurance under the European Communities Act, 1972, that each of
AerCap Ireland Limited and AerCap Ireland Capital Limited

 

6

--------------------------------------------------------------------------------


 

is a subsidiary of AerCap (and that each Obligor (as defined in the Document)
will at the effective date of the Document be a subsidiary of AerCap); and

 

(t)                                 AerCap Ireland Limited and AerCap Ireland
Capital Limited have not received and will not receive any remuneration in
connection with any guarantee indemnity or similar payment obligation given by
AerCap Ireland Limited or AerCap Ireland Capital Limited under the terms of the
Document.

 

Financial Assistance

 

(u)                              that no person who has been appointed or acts
in any way, whether directly or indirectly, as a director or secretary of, who
has been concerned in or taken part in the promotion of, any Company has been
the subject of a declaration under Section 150 (Restriction) or Section 160
(Disqualification of certain persons from acting as directors or auditors of or
managing companies) of the Companies Act 1990;

 

(v)                              a copy of each Statutory Declaration will be
delivered to the Registrar of Companies within 21 days of the date on which the
financial assistance referred to therein was given which we undertake to attend
to within the statutorily prescribed period;

 

(w)                            that the opinions and matters respectively sworn
in each Statutory Declaration were when sworn and given, and now remain, true
and accurate and complete and are not misleading or incorrect in any respect;

 

(x)                              in relation to each Company:

 

(i)                                  that the directors whose identities and
signatures appear on each Statutory Declaration were a majority of the directors
of such Company when the Statutory Declarations were made;

 

(ii)                               that the Statutory Declarations were sworn,
at the meetings of the board of directors referred to in the Minutes, before a
solicitor who holds a practising certificate (which is in force) for the
practice year ending 31 December 2014 issued by the Law Society of Ireland (in
this regard we refer you to the practising certificate attached hereto at Annex
2);

 

(iii)                            that, as at the time when the Special
Resolution of AerCap Ireland Limited was passed, AerCap International (Isle of
Man) Limited was the sole member of AerCap Ireland Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Limited;

 

(iv)                           that, as at the time when the Special Resolution
of AerCap Ireland Capital Limited was passed, AerCap Ireland Limited was the
sole member of AerCap Ireland Capital Limited and that there was no other person
who was entitled to attend and vote at any general meeting of AerCap Ireland
Capital Limited;

 

(v)                              that, as at the time when the Special
Resolution of Ballysky Aircraft Ireland Limited was passed, Temescal Aircraft
Inc., was the sole member of Ballysky Aircraft Ireland Limited and that there
was no other person who was entitled to attend and vote at any general meeting
of Ballysky Aircraft Ireland Limited;

 

(vi)                           that the person who signed the Special Resolution
of Ballysky Aircraft Ireland

 

7

--------------------------------------------------------------------------------

 

Limited on behalf of Temescal Aircraft Inc., (as sole member of Ballysky
Aircraft Ireland Limited) was a duly authorised representative of Temescal
Aircraft Inc.;

 

(vii)                        that the person who signed the Special Resolution
of AerCap Ireland Limited on behalf of AerCap International (Isle of Man)
Limited (as sole member of AerCap Ireland Limited) was a duly authorised
representative of AerCap International (Isle of Man) Limited;

 

(viii)                     that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Limited was
attached to the Special Resolution of AerCap Ireland Limited prior to its
execution on behalf of AerCap International (Isle of Man) Limited (as sole
member of AerCap Ireland Limited);

 

(ix)                           that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Capital Limited was
attached to the Special Resolution of AerCap Ireland Capital Limited prior to
its execution on behalf of AerCap Ireland Limited (as sole member of AerCap
Ireland Capital Limited);

 

(x)                              that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Ballysky Aircraft Ireland Limited
was attached to the Special Resolution of Ballysky Aircraft Ireland Limited
prior to its execution on behalf of Temescal Aircraft Inc., (as sole member of
Ballysky Aircraft Ireland Limited); and

 

(xi)                           there are no other facts and there is no other
information in relation to the giving of financial assistance by the Companies
of which we do not have actual knowledge (being the actual knowledge of Hilary
Marren and Andrew O’Callaghan, the lawyers in this firm who have acted on behalf
of the Companies).

 

3.                                   Reservations and qualifications

 

3.1                            The opinions expressed in this opinion letter are
subject to the following reservations and qualifications:

 

Documents

 

(a)                              Provisions in the Document imposing additional
obligations in the event of breach or default, or of payment or repayment being
made other than on an agreed date, may be unenforceable to the extent that they
are subsequently adjudicated to be penal in nature, but, the fact that any
payment is held to be penal in nature would not, of itself, prejudice the
legality or validity of any other provision contained in the Document which does
not provide for the making of such payment.

 

(b)                              Provisions in the Document that calculations or
certifications or acknowledgements are to be conclusive and binding will not
necessarily prevent judicial enquiry by the Irish courts into the merits of any
claim by a party claiming to be aggrieved by such calculations, certifications
or acknowledgements; nor do such provisions exclude the

 

8

--------------------------------------------------------------------------------


 

possibility of such calculations, certifications or acknowledgements being
amended by order of the Irish courts.

 

(c)                               To the extent that the Document vests a
discretion in any party, or provides for any party determining any matter in its
opinion, the exercise of such discretion and the manner in which such opinion is
formed and the grounds on which it is based may be the subject of a judicial
enquiry and review by the Irish courts.

 

(d)                              The effectiveness of terms in the Document
exculpating a party from a liability or a legal duty otherwise owed are limited
by law.

 

(e)                               Provisions of the Document providing for
severance of provisions due to illegality, invalidity or unenforceability
thereof may not be effective, depending on the nature of the illegality,
invalidity or unenforceability in question.

 

Enforceability/Binding Nature of Obligations

 

(f)                                The description of obligations as
“enforceable” or “binding” refers to the legal character of the obligations in
question. It implies no more than that they are of a character which Irish law
recognises and enforces. It does not mean that the Document will be binding or
enforced in all circumstances or that any particular remedy will be available.
Equitable remedies, such as specific performance and injunctive relief, are in
the discretion of the Irish courts and may not be available to persons seeking
to enforce provisions in the Document. More generally, in any proceedings to
enforce the provisions of the Document, the Irish courts may require that the
party seeking enforcement acts with reasonableness and good faith. Enforcement
of the Document may also be limited as a result of (i) the provisions of Irish
law applicable to contracts held to have become frustrated by events happening
after their execution and (ii) any breach of the terms of the Document by the
party seeking to enforce the same.

 

(g)                               Any person who is not a party to the Document
may not be able to enforce any provision thereof which is expressed to be for
the benefit of that person.

 

(h)                              The obligations of each Company under the
Document are subject to all insolvency, bankruptcy, liquidation, reorganisation,
moratorium, examinership, trust schemes, preferential creditors, fraudulent
transfer and other similar laws relating to or affecting creditors’ rights
generally.

 

(i)                                  Where an obligation is to be performed
outside Ireland under the Document, it may not be enforceable in Ireland to the
extent that performance would be illegal or contrary to public policy under the
laws of that jurisdiction.

 

(j)                                 Any judgment of the Irish courts for moneys
due under the Document may be expressed in a currency other than euro but the
order may issue out of the Central Office of the High Court expressed in euro by
reference to the official rate of exchange prevailing on or very shortly before
the date of application for judgement. In addition, in a winding-up in Ireland
of an Irish incorporated company, all foreign currency claims must be converted
into euro for the purposes of proof. The rate of exchange to be used to convert
foreign currency debts into euro for the purposes of proof in a winding-up is
the spot rate as of, in the case of a compulsory winding-up either the date of
commencement of the winding-up (presentation of the petition for winding-up or
earlier resolution for winding-up) or of the winding-up order and in the

 

9

--------------------------------------------------------------------------------


 

case of a voluntary winding-up on the date of the relevant winding-up
resolution.

 

(k)                              An Irish court may refuse to give effect to a
purported contractual obligation to pay costs arising from unsuccessful
litigation brought against that party and may not award by way of costs all of
the expenditure incurred by a successful litigator in proceedings before that
court.

 

(l)                                  Claims against a Company be or become the
subject of set-off or counterclaim and any waiver of those or other defences
available to such Company may not be enforceable in all circumstances.

 

(m)                          Currency indemnities contained in the Document may
not be enforceable in all circumstances.

 

Statutes of Limitation

 

(n)                              Claims against a Company may become barred
under relevant statutes of limitation if not pursued within the time limited by
such statutes.

 

Searches

 

(o)                              The failure of the Searches to reveal evidence
that a Company has passed a voluntary winding-up resolution, that a petition has
been presented or order made by a court for the winding-up of, or appointment of
an examiner to a Company or a receiver or similar officer has been appointed in
relation to any of its assets or revenues is not conclusive proof that no such
event has occurred, in particular:

 

(i)                                  the Searches may not have revealed whether
a petition for winding-up or the appointment or any examiner had been presented;

 

(ii)                               notice of a resolution passed, a winding-up
order made or the appointment of a receiver or examiner may not have been filed
at the Irish Companies Office immediately;

 

(iii)                            it has been assumed that the information
disclosed by the Searches was accurate and that no information had been
delivered for registration that was not on the file at the time the Searches
were made; and

 

(iv)                           the position may have changed since the time the
Searches were made.

 

Power of Court to Stay Actions

 

(p)                                     The Irish courts have power to stay an
action where it is shown that there is some other forum, having competent
jurisdiction, which is more appropriate for the trial of the action, in which
the case can be tried more suitably for the interests of all the parties and the
ends of justice, and where staying the action is not inconsistent with Council
Regulation (EC) No. 44/2001 of 22 December 2000 on Jurisdiction and the
Recognition and Enforcement of Judgments in Civil Commercial Matters, Council
Regulation (EC) No.805/2004 of 21 April 2004 on creating a European Enforcement
Order for uncontested claims, as amended, or Council Regulation (EC)
No.1896/2006 of 12 December 2006 creating a European Enforcement Order for
payment procedure, as amended (as applicable).

 

10

--------------------------------------------------------------------------------


 

4.                                Opinion

 

Other than as described in Section 1 above, under the assumptions set out at
Section 2 above and the reservations set out in Section 3 above and to any
matters or documents not disclosed to us, we are of the opinion as follows:

 

4.1                         Due Incorporation

 

Each Company is duly incorporated and validly existing under the laws of Ireland
as a private limited company and the Searches revealed no order, resolution or
petition for the winding-up of or for the appointment of an examiner over any
Company and no notice of appointment of a liquidator, receiver or examiner in
respect of any Company.

 

4.2                         Corporate Capacity

 

Each Company has the necessary legal capacity and authority to enter into,
deliver and perform the Document.

 

4.3                         Corporate Authorisation

 

All necessary corporate action has been taken by each Company to authorise the
entry into, execution and performance of the Document.

 

4.4                         Due Execution

 

The Document has been duly executed by each Company.

 

4.5                         Official Authorisations; No conflict with laws or
constitutional documents

 

No consent, licence, approval or authorisation of any Irish governmental or
regulatory authority is required on the part of any Company for the
effectiveness or validity of the Document or the performance by each Company of
its obligations thereunder.

 

Execution and performance by each Company of the Document will not
(i) contravene any existing Irish law or regulation of general application to
which any Company is subject or (ii) contravene or conflict with any provision
of any Company’s Memorandum and Articles of Association.

 

4.6                         Registration and Filings

 

Save for the filings set out in 2(v) above, no filing, registration or recording
of the Document is necessary under the laws of Ireland as a condition of the
legality, validity, admissibility in evidence or enforceability of the Document
against a Company.

 

4.7                            Validity and enforceability

 

The Document constitutes the legal, valid, binding and enforceable obligations
of each Company.

 

4.8                         No Immunity

 

Each Company is generally subject to suit under the laws of Ireland and no
Company nor any of such Company’s assets enjoys any general right of immunity
from judicial proceedings or attachment of its assets pursuant to judicial
proceedings.

 

11

--------------------------------------------------------------------------------


 

4.9                         Ranking Of Obligations

 

Each Company’s obligations under the Document constitute direct, general and
unconditional obligations of it and will rank in right of payment at least pari
passu with all of its respective unsecured and unsubordinated debt, except for
such obligations as may be mandatory preferences under the law of Ireland.

 

4.10                  Governing Law

 

Council Regulation (EC) No 593/2008 of 17 June 2008 on the law applicable to
contractual obligations, as amended by Corrigendum to Regulation (EC) No
593/2008 of the European Parliament and of the Council of 17 June 2008 on the
law applicable to contractual obligations (Rome I), (“Rome I”) has force of law
in Ireland. The incorporation of the incorporation of the laws of the State of
New York as the governing law of the Document is, in respect of contractual
obligations which are within the scope of Rome I, valid in accordance with
Article 3(1) of Rome I and accordingly, subject to and in accordance with Rome
I, the laws so chosen will upon proof of the relevant provisions of the laws of
the State of New York be applied by the Irish courts if any claim to enforce
such contractual obligations against a Company under the Document comes under
their jurisdiction.

 

4.11                  Recognition of Foreign Judgments

 

Any judgment in personam obtained in the courts of the State of New York against
a Company would be recognised and enforced in Ireland in summary proceedings
without retrial or examination of the merits of the case, provided that:

 

(a)                                     the judgment has not been obtained or
alleged to have been obtained by fraud or trick; the decision of the court in
such state and the enforcement thereof was not and would not be contrary to
natural or constitutional justice under the laws of Ireland;

 

(b)                                     the enforcement of the judgment would
not be contrary to public policy as understood by the Irish courts or constitute
the enforcement of a judgment of a penal or revenue (tax) nature;

 

(c)                                      the judgment is final and conclusive
and is for a debt or definite sum of money;

 

(d)                                     the procedures / rules of the court
giving the judgment have been observed;

 

(e)                                      the jurisdiction of the courts in such
state has been exercised in circumstances which, as a matter of Irish law, an
Irish court will recognise as justifying enforcement of the judgment; and

 

(f)                                       the judgment is not inconsistent with
a judgment of the Irish courts in respect of the same matter.

 

4.12                 Financial Assistance

 

Based solely upon the Minutes, each Statutory Declaration and each Special
Resolution, and subject in particular to paragraphs 2(u) and 2(x) of this
opinion letter, we have been provided with documentation that corresponds to the
procedures set out in sub-sections (2) to (11) (inclusive) of section 60 of the
Companies Act 1963 (as amended) which enables each Company to give the financial
assistance contemplated by each Statutory Declaration.

 

12

--------------------------------------------------------------------------------


 

4.13                        Licences

 

It is not necessary that Citibank be licensed or authorised by any Irish
regulatory or governmental authority to enforce its obligations under the
Document.

 

4.14                        no deemed residence

 

Citibank will not be deemed to be resident or carrying on business in Ireland by
reason solely of the execution, performance and/or enforcement of the Document.

 

4.15                        no usury laws

 

There is no applicable usury or interest limitation laws of Ireland which would
restrict the recovery of payments in accordance with the Document.

 

4.16                        Stamp duty

 

No stamp duty is payable on the Document in Ireland in respect of its execution
and delivery or as a condition to the legality, validity, enforceability or
admissibility in evidence thereof.

 

Yours faithfully

 

McCann FitzGerald

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Addressees

 

Citibank, N.A. in its capacity as Collateral Agent and Administrative Agent

 

Citigroup Global Markets Inc. as Joint Lead Structuring Agents and Joint Lead
Placement Agents

 

Credit Suisse Securities (USA) LLC as Joint Lead Structuring Agents and Joint
Lead Placement Agents

 

BNP Paribas as Joint Placement Agent

 

International Lease Finance Corporation, 10250 Constellation Boulevard.,
Suite 3400, Los Angeles, CA 90067

 

Each Lender party to the Loan Agreement on date hereof.

 

14

--------------------------------------------------------------------------------


 

ANNEX I

 

Certificates

 

15

--------------------------------------------------------------------------------


 

ANNEX II

 

Certificate of practising solicitor

 

16

--------------------------------------------------------------------------------
